Exhibit 10.4

Execution Version

FOR U.S. TAX PURPOSES ONLY, THE LOANS UNDER THIS AGREEMENT ARE TREATED AS HAVING
BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). BEGINNING NO LATER THAN TEN
DAYS AFTER JULY 22, 2011, A LENDER MAY, UPON REQUEST, OBTAIN FROM THE BORROWER
THE ISSUE PRICE, ISSUE DATE, AMOUNT OF OID AND YIELD TO MATURITY OF EACH LOAN
MADE BY SUCH LENDER BY CONTACTING THE CHIEF FINANCIAL OFFICER OF THE BORROWER,
10990 ROE AVENUE, OVERLAND PARK, KANSAS 66211.

 

 

 

CREDIT AGREEMENT

dated as of

July 22, 2011

among

YRCW RECEIVABLES LLC,

as Borrower

YRC WORLDWIDE INC.,

as Servicer

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Defined Terms

     1   

Section 1.02. Classification of Loans and Borrowings

     35   

Section 1.03. Terms Generally

     35   

Section 1.04. Accounting Terms; GAAP

     36   

Section 1.05. Rounding

     37   

Section 1.06. Times of Day

     37   

Section 1.07. Timing of Payment or Performance

     37   

Section 1.08. Certifications

     37    ARTICLE 2    THE CREDITS   

Section 2.01. The Loans

     37   

Section 2.02. Borrowings

     38   

Section 2.03. Requests for Borrowings

     38   

Section 2.04. Funding of Borrowings

     39   

Section 2.05. Interest Elections

     40   

Section 2.06. Termination and Reduction of Commitments

     41   

Section 2.07. Repayment, Amortization and Cash Collateralization of Loans;
Evidence of Debt

     42   

Section 2.08. Prepayment of Loans

     43   

Section 2.09. Fees

     44   

Section 2.10. Interest

     45   

Section 2.11. Alternate Rate of Interest

     46   

Section 2.12. Increased Costs

     46   

Section 2.13. Break Funding Payments

     47   

Section 2.14. Taxes

     48   

Section 2.15. Payments Generally; Allocation of Proceeds; Sharing of Set-Offs

     52   

Section 2.16. Mitigation Obligations; Replacement of Lenders

     54   

Section 2.17. Defaulting Lenders

     55   

Section 2.18. Returned Payments

     56   

Section 2.19. Amend and Extend Transactions

     56   

Section 2.20. Refinancing Amendments

     58   

 

i



--------------------------------------------------------------------------------

ARTICLE 3    REPRESENTATIONS AND WARRANTIES   

Section 3.01. Representations and Warranties

     59    ARTICLE 4    CONDITIONS PRECEDENT   

Section 4.01. Effective Date

     64   

Section 4.02. Each Credit Event

     67    ARTICLE 5    AFFIRMATIVE COVENANTS   

Section 5.01. Financial Reporting

     68   

Section 5.02. Notices

     71   

Section 5.03. Field Examinations and Audits

     72   

Section 5.04. Compliance with Agreements and Applicable Laws

     73   

Section 5.05. Maintenance of Existence and Conduct of Business

     73   

Section 5.06. Payment and Performance of Charges and other Obligations

     73   

Section 5.07. Use of Proceeds

     74   

Section 5.08. Keeping and Marking of Records and Books

     74   

Section 5.09. Compliance with Invoices and Credit and Collection Policy

     74   

Section 5.10. Purchase of Receivables from an Originator

     74   

Section 5.11. Ownership Interest

     75   

Section 5.12. Payment to the Applicable Originator

     75   

Section 5.13. Performance and Enforcement of Sale Agreement

     75   

Section 5.14. Separateness Covenant

     75   

Section 5.15. Collections

     78   

Section 5.16. Minimum Net Worth

     79   

Section 5.17. [Reserved]

     79   

Section 5.18. Maintain Rating

     79   

Section 5.19. Compliance with Environmental Laws

     79   

Section 5.20. USA PATRIOT Act

     79   

Section 5.21. Office of Foreign Assets Control

     79   

Section 5.22. Further Assurances

     80   

Section 5.23. Post-Closing Requirement

     80    ARTICLE 6    NEGATIVE COVENANTS   

Section 6.01. Name Change, Offices, Records and Books of Accounts

     80   

Section 6.02. Change in Payment Instructions to Obligors

     81   

Section 6.03. Modifications to Invoices and Credit and Collection Policy

     81   

Section 6.04. Sales, Liens, etc

     81   

 

ii



--------------------------------------------------------------------------------

Section 6.05. Nature of Business; Other Agreements; Other Indebtedness

     82   

Section 6.06. Amendments to Performance Undertaking and Sale Agreement

     82   

Section 6.07. Amendments to Organizational Documents

     83   

Section 6.08. Merger

     83   

Section 6.09. Restricted Junior Payments

     83   

Section 6.10. ERISA

     83   

Section 6.11. Sale Characterization

     83   

Section 6.12. Commingling

     84    ARTICLE 7    TERMINATION EVENTS    ARTICLE 8    THE ADMINISTRATIVE
AGENT    ARTICLE 9    MISCELLANEOUS   

Section 9.01. Notices

     92   

Section 9.02. Waivers; Amendments

     94   

Section 9.03. Expenses; Indemnity; Damage Waiver

     96   

Section 9.04. Successors and Assigns

     98   

Section 9.05. Survival

     102   

Section 9.06. Counterparts; Integration; Effectiveness

     102   

Section 9.07. Severability

     103   

Section 9.08. Right of Setoff

     103   

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     103   

Section 9.10. Waiver of Jury Trial

     104   

Section 9.11. Headings

     104   

Section 9.12. Confidentiality

     104   

Section 9.13. Several Obligations; Nonreliance; Violation of Law

     105   

Section 9.14. USA PATRIOT Act

     105   

Section 9.15. Disclosure

     106   

Section 9.16. Appointment for Perfection

     106   

Section 9.17. Interest Rate Limitation

     106    ARTICLE 10    GRANT OF SECURITY INTERESTS   

Section 10.01. Grant of Security Interest

     106   

Section 10.02. Borrower’s Agreements

     107   

Section 10.03. Delivery of Collateral

     108   

 

iii



--------------------------------------------------------------------------------

Section 10.04. Borrower Remains Liable

     108    ARTICLE 11    ADMINISTRATION AND COLLECTION   

Section 11.01. Designation of Servicer

     109   

Section 11.02. Duties of Servicer

     110   

Section 11.03. Collections on Receivables

     110   

SCHEDULES:

Schedule 1 – Commitment Schedule

Schedule 2 – Office of Borrower; Locations of Records

Schedule 3 – Lockboxes; Collection Accounts

Schedule 4 – Transactions Schedule

Schedule 5 – Pension Fund Entities

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – U.S. Tax Certificates

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Performance Undertaking

Exhibit F – Credit and Collection Policy

Exhibit G – Invoice

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 22, 2011 (as it may be amended, amended and
restated, modified or supplemented from time to time, this “Agreement”), among
YRCW RECEIVABLES LLC, as Borrower, YRC WORLDWIDE INC., as Servicer, each Lender
from time to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Collateral” has the meaning assigned to such term in Section 10.01.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any Replacement Term Facility pursuant to a
Refinancing Amendment in accordance with Section 2.20; provided that each
Additional Lender shall be subject to the consent of the Administrative Agent if
and to the extent any such consent would be required under Section 9.04 for an
assignment of Loans or Commitments to such Additional Lender and the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate; provided that
at no time shall the Adjusted LIBO Rate be less than 1.50%.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, together with its permitted successors and assigns.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” means 85%.



--------------------------------------------------------------------------------

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of this Agreement, the Initial Lenders and their Affiliates shall be deemed not
to be Affiliates of the Borrower, the Company or any of its subsidiaries.

“Aging Supplemental Information” has the meaning assigned to such term in
Section 5.01(e).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, (a) with respect to the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the sum of such
Term A Lender’s Term A Commitment at such time and the principal amount of such
Term A Lender’s Term A Loans at such time and (b) with respect to the Term B
Facility, with respect to any Term B Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term B Facility represented by (i) on or
prior to the Effective Date, such Term B Lender’s Term B Commitment at such time
and (ii) thereafter, the principal amount of such Term B Lender’s Term B Loans
at such time.

“Applicable Rate” means, for any day, (a) with respect to Term A Loans,
(i) 7.00% per annum in the case of any Eurodollar Loan and 6.00% per annum in
the case of any ABR Loan, (b) with respect to Term B Loans, (i) 9.75% per annum
in the case of any Eurodollar Loan and 8.75% per annum in the case of any ABR
Loan or (c) with respect to the commitment fees payable hereunder, 7.00% per
annum.

 

2



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means J.P. Morgan Securities LLC, in its capacity as sole lead
arranger and bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Attributable Debt” means, as of any date of determination thereof, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease in connection with a Sale and Leaseback
Transaction.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility (as defined in the
YRCW Amended Term Loan as in effect on the Effective Date) is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (ii) if a Permitted Receivables Facility (as defined in the YRCW Amended Term
Loan as in effect on the Effective Date) is structured as a purchase agreement,
would be outstanding at such time under the Permitted Receivables Facility (as
defined in the YRCW Amended Term Loan as in effect on the Effective Date) if the
same were structured as a secured lending agreement rather than a purchase
agreement.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Availability Shortfall” means, at any time, if the Outstanding Facilities
Amount exceeds the Borrowing Base.

“Available Liquidity” means, as of any date of determination, the sum of
(a) Excess Availability and (b) the amount of unrestricted cash and Cash
Equivalents of the Company and its subsidiaries that is in excess of
$50,000,000.

“Borrower” means YRCW Receivables LLC, a Delaware limited liability company.

 

3



--------------------------------------------------------------------------------

“Borrowing” means (a) Term A Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) Term B Loans made on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Borrowing Base” means, at any time, the sum of (a) the product of the Advance
Rate and the Net Eligible Receivables Balance at such time, plus (b) 100% of the
cash collateralized portion of the Outstanding Facilities Amount at such time,
minus (c) Reserves imposed by the Administrative Agent in its Permitted
Discretion. The calculation in clause (a) above at any time shall be determined
by reference to the most recent Borrowing Base Certificate theretofore delivered
to the Administrative Agent.

“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.01(h).

“Borrowing Base Report” has the meaning assigned to such term in
Section 5.01(e).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calculation Period” means each calendar month.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
subsidiaries prepared in accordance with GAAP.

“Capitalized Lease Obligations” means, with respect to any Person, all rental
obligations of such Person which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles;
provided, however, that, for the avoidance of doubt, any obligations relating to
a lease that was accounted for by such Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as an operating lease and not a Capitalized
Lease Obligation.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any member state of the European
Union, in each case maturing within one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(f) other short-term investments entered into in accordance with normal
investment policies and practices of any Foreign Subsidiary consistent with past
practices for cash management and constituting investments in governmental
obligations and investment funds analogous to and having a credit risk not
greater than investments of the type described in clauses (a) through (e) above.

“Change in Control” means the earliest to occur of (a) any “Change in Control”
(or any comparable term) under any Specified Debt; (b) the Company shall cease
to own, directly or indirectly, all of the outstanding shares of voting stock of
the Borrower on a fully diluted basis; or (c) the Company shall cease to own,
directly or indirectly, all of the outstanding shares of voting stock of each
Originator on a fully diluted basis.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental

 

5



--------------------------------------------------------------------------------

Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class” (a) when used with respect to Commitments, refers to whether such
Commitments are Term A Commitments, Term B Commitments or Other Term Commitments
and (b) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Term A Loans, Term B Loans or
Other Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in Section 10.01.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited.

“Collection Account Agreement” means, in the case of any actual or proposed
Collection Account, an agreement with a Collection Bank in a form reasonably
acceptable to the Administrative Agent and the Borrower.

“Collection Bank” means, at any time, any of the banks or other financial
institutions holding one or more Collection Accounts.

“Collection Notice” means a notice, in substantially the form attached to a
Collection Account Agreement, from the Administrative Agent to a Collection
Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including without limitation,
all cash proceeds of Related Security with respect to such Receivable and all
Deemed Collections (if any) with respect to such Receivable.

 

6



--------------------------------------------------------------------------------

“Commitments” means, collectively, the Term A Commitments, the Term B
Commitments and the Other Term Commitments.

“Commitment Schedule” means the Schedule attached hereto identified as Schedule
1.

“Company” means YRC Worldwide Inc., a Delaware corporation.

“Consolidated EBITDA” shall mean Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, without
duplication, (a) Consolidated Interest Expense, (b) expense for taxes paid or
accrued, (c) depreciation (including that applied to the Company’s equity method
investments), (d) amortization (including that applied to the Company’s equity
method investments), (e) extraordinary, non-cash charges, expenses or losses
incurred other than in the ordinary course of business, (f) non-recurring
(including non-recurring and unusual) non-cash charges, expenses or losses
(including non-cash impairment charges) incurred other than in the ordinary
course of business, (g) non-cash expenses related to stock based compensation or
stock appreciation rights, (h) the actual aggregate amount of transaction and
restructuring professional fees paid by the Company and its subsidiaries in and
during such four fiscal quarters, (i) to the extent applicable charges, expenses
and losses incurred in respect of the transaction consummated pursuant to the
Project Delta Purchase Agreement (as defined in the YRCW Amended Term Loan as in
effect on the Effective Date), (j) current and deferred financing, legal and
accounting costs with respect to the Company’s indebtedness that are charged to
non-interest expense on the Company’s income statement in accordance with GAAP
minus, to the extent included in Consolidated Net Income, (k) interest income,
(l) income tax credits and refunds (to the extent not netted from tax expense),
(m) any cash payments made during such period in respect of items described in
clauses (e), (f) or (g) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred, (n) any income or gains
resulting from the early retirement, redemption, defeasance, repayment or
similar actions in respect of Indebtedness, (o) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, all calculated for the Company and its subsidiaries in accordance with
GAAP on a consolidated basis.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (a) if at any time
during such Reference Period the Company or any subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (b) if

 

7



--------------------------------------------------------------------------------

during such Reference Period the Company or any subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect (reasonably satisfactory to the
Administrative Agent) thereto as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (i) constitutes (A) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(B) all or substantially all of the common stock or other Equity Interests of a
Person, and (ii) involves the payment of consideration by the Company and its
subsidiaries in excess of $10,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
(i) constitutes (A) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business or (B) all or
substantially all of the common stock or other Equity Interests of a Person and
(ii) yields gross proceeds to the Company or any of its Subsidiaries in excess
of $10,000,000.

“Consolidated Interest Expense” means, for any period, the sum of the total
consolidated interest expense of the Company and its subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (a) that portion of Capitalized Lease Obligations of
the Company and its subsidiaries representing the interest factor for such
period, (b) the interest component of any lease payment under Attributable Debt
transactions paid by the Company and its subsidiaries for such period and
(c) all commissions, discounts and other fees and charges owed by the Company or
any of its subsidiaries with respect to letters of credit, bankers’ acceptances,
bank guaranties, letters of guaranty and similar obligations.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period (without deduction
for minority interests); provided that (a) in determining Consolidated Net
Income, the net income of any other Person which is not a subsidiary of the
Company or is accounted for by the Company by the equity method of accounting
shall be included only to the extent of the payment of cash dividends or cash
distributions by such other Person to the Company or a subsidiary thereof during
such period, (b) the net income of any subsidiary of the Company (other than the
Company) shall be excluded to the extent that the declaration or payment of cash
dividends or similar cash distributions by that subsidiary of that net income is
not at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such subsidiary and (c) the net
income (or loss) of any other Person acquired by the Company or a subsidiary of
the Company in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.

 

8



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any obligation of such Person
as a result of such Person being a general partner of any other Person, unless
the underlying obligation is expressly made non-recourse as to such general
partner, and any obligation of such Person guaranteeing any Indebtedness,
Capitalized Lease Obligations, or dividends (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Contribution Deferral Agreement” means that certain Contribution Deferral
Agreement, dated as of June 17, 2009, by and between YRC Inc., USF Holland,
Inc., New Penn Motor Express, Inc., USF Reddaway Inc., certain other of the
subsidiaries of the Company, the Trustees for the Central States, Southeast and
Southwest Areas Pension Fund, the Pension Fund Entities and each other pension
fund from time to time party thereto and Wilmington Trust Company, as amended
and restated as of the Effective Date pursuant to the terms of Amendment 10
thereto, dated as of April 29, 2011, and all agreements, instruments and other
documentation related thereto, all as the same may be amended, amended and
restated, restated, supplemented or otherwise modified in accordance with the
terms hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

9



--------------------------------------------------------------------------------

“Credit and Collection Policy” means the Borrower’s credit and collection
policies and practices relating to Invoices and Receivables existing on the date
hereof and summarized in Exhibit F hereto, as modified from time to time in
accordance with this Agreement. It is understood that the Credit and Collection
Policy of the Borrower in respect of any Receivable shall be the credit and
collection policies of the Originator thereof. To the extent any Originator
shall not have comprehensively reduced to writing its credit and collection
policies, the Credit and Collection Policy in respect of Receivables originated
by such Originator shall be those credit and collection policies of such
Originator in effect on the date hereof and disclosed to the Administrative
Agent on or prior to the date hereof.

“Credit Exposure” means, as to any Lender at any time, an amount equal to the
aggregate principal amount of its Loans outstanding at such time.

“Daily Report” has the meaning assigned to such term in Section 5.01(g).

“Daily Servicing Fee” means, for any day, an amount equal (a)(i) the Servicing
Fee Rate divided by (ii) 360, multiplied by (b) the aggregate Outstanding
Balance of all Transferred Receivables on such day.

“Deemed Collections” means the aggregate of all amounts the Borrower shall have
been deemed to have received as a Collection of a Receivable. The Borrower shall
be deemed to have received: (a) a Collection of a Receivable in the amount of
the reduction or cancellation if at any time the Outstanding Balance of any such
Receivable is reduced or canceled either as a result of (i) any defective or
rejected goods or services, any discount or any adjustment or otherwise by
Borrower (other than cash Collections on account of the Receivables) or (ii) any
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction), and (b) a
Collection in full of a Receivable if at any time any of the representations or
warranties in Section 3.01 prove to have been untrue when made or deemed made
with respect to such Receivable. The Borrower hereby agrees to pay all Deemed
Collections immediately to the Servicer for application in accordance with the
terms and conditions hereof.

“Default Ratio” means, at any time, a fraction (expressed as a percentage)
having (a) a numerator equal to the sum of (i) the Outstanding Balance of all
Receivables that remained outstanding 151 to 180 days after their respective
initial invoice dates as of the last day of the Calculation Period most recently
ended, plus (ii) the aggregate Outstanding Balance of Receivables that were
written off as uncollectible during the Calculation Period most recently ended
that, if not so written off, would have been outstanding not more than 180 days
after their respective invoice dates, and (b) a denominator equal to the
aggregate amount payable pursuant to Invoices generated five Calculation Periods
prior to the Calculation Period most recently ended.

 

10



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable: (a) as to which any payment, or part
thereof, remains unpaid for 151 days or more from the original invoice date for
such payment; (b) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in paragraph (d) of Article 7
(as if references to the Borrower therein refer to such Obligor); (c) as to
which the Obligor thereof, if a natural person, is deceased; or (d) which has
been identified by the Borrower as uncollectible.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans within two Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within two
Business Days after request by the Administrative Agent or the Borrower, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (and is financially able to meet such
obligations), (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any organizational action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Delinquency Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate Outstanding Balance of all Receivables
that are then Delinquent Receivables, divided by (ii) the aggregate Outstanding
Balance of all Receivables as of such date.

“Delinquent Receivables” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for 121 days or more
but less than 151 days from the original invoice date for such payment.

 

11



--------------------------------------------------------------------------------

“Dilution Ratio” means, as of the last day of any Calculation Period, a
percentage equal to (a) the aggregate amount of Dilutions which occurred during
such Calculation Period, divided by (b) the aggregate amount of Receivables
generated by the Originators during the Calculation Period immediately prior to
such Calculation Period.

“Dilution Reserve” means an amount equal to the product of (a) the Net Eligible
Receivables and (b) a percentage equal to (i) if the Dilution Percentage is
greater than 100% minus the Advance Rate, the Dilution Percentage and (ii) if
the Dilution Percentage is equal to or less than 100% minus the Advance Rate,
0%. For purposes of this definition, “Dilution Percentage” means (A) 2.0 times
the rolling twelve-month Dilution Ratio, plus (B) 5.0%.

“Dilutions” means, at any time, the aggregate amount of reductions in or
cancellations of the Outstanding Balances of the Receivables described in
clauses (a)(i) and (a)(ii) of the definition of “Deemed Collections.”

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived), which date is July 22, 2011.

“Eligible Receivable” means, at any time:

(a) a Receivable the Obligor of which, (i) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its principal office in the United States and (ii) is not an
Affiliate of any of the parties hereto,

(b) a Receivable (i) as to which no payment, or part thereof, remains unpaid for
120 days or more from the original invoice date and (ii) that is not a Defaulted
Receivable,

(c) a Receivable which arises under an Invoice that requires payment within 60
days after the original invoice date therefor and has not had its payment terms
extended,

(d) a Receivable which is an “account” within the meaning of Section 9-106 of
the UCC of all applicable jurisdictions,

 

12



--------------------------------------------------------------------------------

(e) a Receivable which is denominated and payable only in United States dollars
in the United States,

(f) a Receivable which arises under an Invoice in substantially the form of one
of the form invoices set forth on Exhibit G hereto or otherwise approved by the
Administrative Agent in writing (such approval not to be unreasonably withheld,
delayed or conditioned), which, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable by the Borrower and its assignees against such
Obligor in accordance with its terms,

(g) a Receivable which arises under an Invoice which (i) does not require the
Obligor under such Invoice to consent to the transfer, sale or assignment of the
rights and duties of the applicable Originator or any of its assignees under
such Invoice and (ii) is not subject to a confidentiality provision that would
have the effect of restricting the ability of the Administrative Agent or any
Lender to exercise its rights under this Agreement, including, without
limitation, its right to review the Invoice,

(h) a Receivable which arises under an Invoice that contains an obligation to
pay a specified sum of money,

(i) a Receivable to the extent such Receivable is not subject to any right of
rescission, counterclaim, any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor or Originator or any other
Adverse Claim,

(j) a Receivable as to which (i) at any time while any Labor Action is pending
or threatened, the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor, and
(ii) at any time while no such Labor Action is pending or threatened, a
Receivable as to which the applicable Originator has commenced shipment of the
underlying goods in accordance with the applicable Invoice or purchase order and
no further action is required to be performed by any Person with respect thereto
other than the completion of shipment by such Originator and payment thereon by
the applicable Obligor,

(k) a Receivable all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to the Borrower under and in
accordance with the Sale Agreement, and the Borrower has good and marketable
title thereto free and clear of any Adverse Claim except (i) the Adverse Claim
in favor of the Administrative Agent created by this Agreement, (ii) the Adverse
Claim in favor of the Originators created by the Originator Subordinated Secured
Notes and (iii) other Permitted Encumbrances,

 

13



--------------------------------------------------------------------------------

(l) a Receivable which, together with the Invoice related thereto, was created
in compliance with each, and does not breach any, law, rule or regulation
applicable thereto (including, without limitation, any law, rule and regulation
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no part of the Invoice related thereto is in violation of any such law,
rule or regulation,

(m) a Receivable which satisfies in all material respects all applicable
requirements of the Credit and Collection Policy,

(n) a Receivable which was generated in the ordinary course of the applicable
Originator’s business in connection with the provision of shipping services for
the applicable Obligor by such Originator,

(o) that portion of a Receivable which arises solely from the sale of freight
shipping and ancillary services to the related Obligor by the applicable
Originator (and not that portion which arises from the provision of services by
an interline carrier), and such Originator shall have transferred such
Receivable to the Borrower,

(p) a Receivable as to which the Administrative Agent has not notified the
Borrower that the Administrative Agent has determined in its Permitted
Discretion that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under an Invoice that is not acceptable to the Administrative Agent in
its Permitted Discretion, and

(q) a Receivable the Obligor of which is not the Obligor (or the Affiliate of an
Obligor) in respect of Receivables of which more than 50% of the aggregate
Outstanding Balance is more than 120 days past their respective invoice dates.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

14



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided, however, that all convertible Indebtedness, including
the 3.375% Contingent Convertible Senior Notes, the 5% Contingent Convertible
Senior Notes, the 6% Convertible Senior Notes, the 10% Restructuring Convertible
Senior Notes and the 10% New Convertible Senior Notes shall be deemed
Indebtedness, and not Equity Interests, unless and until the applicable part of
any of such Indebtedness is converted into common stock of the Company.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any ERISA Affiliates from
any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of

 

15



--------------------------------------------------------------------------------

any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Accounts” means, collectively (i) the delivery/collections escrow
account and (ii) the incentive escrow account, each established pursuant to the
Escrow Agreements.

“Escrow Amounts” means, collectively (i) $80,000,000 in respect of the
delivery/collections escrow account and (ii) $10,000,000 in respect of the
incentive escrow account, each of which the Company shall deposit into the
applicable Escrow Account on the Effective Date.

“Escrow Agreements” means, the escrow agreements in form and substance
reasonably satisfactory to the Administrative Agent and the Company which shall
contain the conditions of release of the applicable Escrow Amount from each
Escrow Account.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” means the occurrence of any Termination Event.

“Excess Availability” means, at any time, an amount equal to the lesser of
(i) the Term A Commitment outstanding at such time and (ii) the Borrowing Base
minus the Outstanding Facilities Amount.

“Excess Concentration Amounts” means for any Obligor, the amount by which the
Outstanding Balance of all Eligible Receivables owing to such Obligor and its
Affiliates exceeds 10%.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(b)), any withholding tax (i) is
imposed on amounts payable to such Lender at the time such Lender

 

16



--------------------------------------------------------------------------------

becomes a party to this Agreement (or designates a new lending office) or
(ii) that is attributable to such Lender’s failure to comply with
Section 2.14(f), and (d) any U.S. federal taxes imposed under FATCA.
Notwithstanding the above, Excluded Taxes shall not include any Taxes on or with
respect to any portion of the excess of any Loan’s stated redemption price at
maturity over its issue price imposed by the United States of America on any
Foreign Lender which is an original party to this Agreement, solely as a result
of a present or former connection between such Foreign Lender and the
jurisdiction of the United States arising solely from the fact that such Foreign
Lender is a party to one or more of the Transactions (including the issuance of
any Loan pursuant to this Agreement).

“Existing ABS Facility” means that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of April 18, 2008 (as amended, modified
or supplemented through the date hereof), by and among the Yellow Roadway
Receivables Funding Corporation, as seller, Falcon Asset Securitization Company
LLC, Three Pillars Funding LLC and Amsterdam Funding Corporation, as conduits,
the financial institutions party thereto, as committed purchasers, Wells Fargo
Bank, N.A., as Wells Fargo agent and LC issuer, SunTrust Robinson Humphrey,
Inc., as Three Pillars Agent, The Royal Bank of Scotland plc, as Amsterdam agent
and JPMCB, as Falcon agent and as administrative agent.

“Extended Term Loans” has the meaning assigned to such term in Section 2.19(a).

“Extension” has the meaning assigned to such term in Section 2.19(a).

“Extension Notice” has the meaning assigned to such term in Section 2.19(a).

“Extension Offer” has the meaning assigned to such term in Section 2.19(a).

“Facility” means each of the Term A Facility, the Term B Facility and the Other
Term Loans.

“Facility Account” has the meaning assigned to such term in Section 4.01(v).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable)
and any regulations or official interpretations thereof.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means, collectively, (i) the Amended and Restated Facilities Fee
Letter dated as of July 21, 2011, among the Company, JPMCB, the Arranger and the
Initial Lenders and (ii) the Work Fee Letter dated as of May 18, 2011 (as
amended), among the Company, JPMCB and the Arranger.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State therein and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any subsidiary of the Company which is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
without limitation the European Union.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBT” means the International Brotherhood of Teamsters.

“Incipient Termination Event” means any event or condition which constitutes a
Termination Event or which upon notice, lapse of time or both would, unless
cured or waived, become a Termination Event.

“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price (deferred in excess of 90
days) of property or services, (b) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit, bankers’
acceptances, bank guaranties, letters of guaranty and similar obligations issued
for the account of such Person and all unpaid drawings in respect thereof,
(c) all Indebtedness of the types described in clause (a), (b), (d), (e), (f),
(g) or (h) of this definition secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (d) the aggregate amount of all
Capitalized Lease Obligations of such Person, (e) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, which constitute take-or-pay obligations, (f) all
Contingent Obligations of such Person, (g) all obligations under any Swap
Agreement or under any similar type of agreement, except that if any agreement
relating to such obligation provides for the netting of amounts payable by and
to such Person thereunder or if any such agreement provides for the simultaneous
payment of amounts by and to such Person, then in each such case, the amount of
such obligation shall be the net amount thereof, (h) all Attributable Debt of
such Person, (i) all Attributable Receivables Indebtedness and (j) the Specified
Pension Fund Obligations. Notwithstanding the foregoing, Indebtedness shall not
include (i) trade payables and accrued expenses incurred by any Person in
accordance with customary practices and in the ordinary course of business of
such Person or (ii) any current and undeferred pension contributions or health
and welfare contributions due from such Person and/or its applicable
subsidiaries to any Pension Fund Entity.

 

19



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Director” means a member of the Board of Directors of the Borrower
who (a) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Borrower, (i) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, any Originator, or any of
their respective subsidiaries or Affiliates (other than the Borrower or Yellow
Roadway Receivables Funding Corporation (it being understood that, as of the
Effective Date, such director shall no longer be a director of Yellow Roadway
Receivables Funding Corporation)), (ii) a supplier to any of the Independent
Parties or the Borrower, (iii) a Person controlling or under common control with
any partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties or the Borrower, or (iv) a member of the immediate family of
any director, officer, employee, partner, shareholder, member, manager,
Affiliate or supplier of any of the Independent Parties or the Borrower; (b) has
prior experience as an independent director or independent manager for a
corporation or limited liability company whose constitutive documents required
the unanimous consent of all independent directors or managers thereof before
such corporation or limited liability company could consent to the institution
of bankruptcy or insolvency proceedings against it or could file a petition
seeking relief under any applicable federal or state law relating to bankruptcy
and (c) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

“Ineligibility Supplemental Information” has the meaning assigned to such term
in Section 5.01(e).

“Initial Lenders” means, collectively, The Catalyst Capital Group Inc., Cyrus
Capital Partners, L.P. and Owl Creek Investments I, LLC and their respective
Affiliates and funds managed by them, in each case that are Lenders hereunder.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Termination Date, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Termination
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Invoice” means, collectively, with respect to any Receivable, any and all
instruments, bills of lading, invoices or other writings which evidence such
Receivable or the goods underlying such Receivable.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Labor Actions” has the meaning assigned to such term in Section 5.02(f).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or a Refinancing Amendment, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time

 

21



--------------------------------------------------------------------------------

to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders pursuant to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition, of (i) Company and its subsidiaries
(taken as a whole) or (ii) the Originators and their subsidiaries (taken as a
whole), (b) the ability of the Transaction Parties to perform their obligations
under the Transaction Documents to which they are a party, (c) the
collectability of the Receivables generally or of any material portion of the
Receivables, or the Administrative Agent’s Liens (on behalf of itself and the
Lenders) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), in an
aggregate principal amount exceeding $10,000,000, including, without limitation,
any applicable Specified Debt. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
subsidiary thereof in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

22



--------------------------------------------------------------------------------

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.19(b).

“Monthly Report” has the meaning assigned to such term in Section 5.01(e).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Borrower or any of its ERISA Affiliates may
have any liability, contingent or otherwise.

“Net Eligible Receivables Balance” means, at any time, (a) the aggregate
Outstanding Balance of all Eligible Receivables at such time, minus (b) the sum
of (i) the Excess Concentration Amount and (ii) the Unapplied Cash and Credits.

“New Concentration Account” has the meaning assigned to such term in Section
5.15.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the
Transaction Documents.

“Obligor” means a Person obligated to make payments pursuant to an Invoice.

“OFAC” has the meaning assigned to such term in Section 5.21.

“Originator” means any of (a) YRC Inc., a Delaware corporation, (b) USF Reddaway
Inc., an Oregon corporation, and (c) USF Holland Inc., a Michigan corporation.

“Originator Intercreditor Agreement” has the meaning assigned to such term in
Section 4.01(p).

“Originator Subordinated Secured Notes” means the Subordinated Secured Notes
evidencing the Subordinated Loans (as defined in the Sale Agreement) made by the
Originators to the Borrower in consideration for a portion of the purchase price
for the Transferred Receivables, which notes are subordinated in right of
payment to the Obligations and secured on a junior basis by the Collateral in
accordance with the Originator Intercreditor Agreement.

 

23



--------------------------------------------------------------------------------

“Other Debt Specified Collateral” means the collateral securing the Specified
Debt consisting of trucks, other vehicles, rolling stock, terminals, depots or
other storage facilities, in each case, whether leased or owned.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, performance, extension
or enforcement of, or otherwise with respect to, this Agreement.

“Other Term Commitments” means one or more tranches of commitments hereunder
that result from a Refinancing Amendment.

“Other Term Loans” means one or more tranches of Loans that result from a
Refinancing Amendment.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof, and shall exclude any interest or finance charges
thereon, without regard to whether any of the same shall have been capitalized.

“Outstanding Facilities Amount” means, collectively, the Outstanding Term Loan A
Amount, the Outstanding Term Loan B Amount and the Outstanding Other Term Loan
Amount.

“Outstanding Other Term Loan Amount” means the aggregate outstanding amount of
Other Term Loans.

“Outstanding Term Loan A Amount” means the aggregate outstanding amount of Term
A Loans.

“Outstanding Term Loan B Amount” means the aggregate outstanding amount of Term
B Loans.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Fund Entities” means those entities identified on Schedule 5 hereto.

“Performance Guarantor” means the Company and its successors.

 

24



--------------------------------------------------------------------------------

“Performance Undertaking” means that certain Performance Undertaking dated as of
the Effective Date by the Company in favor of the Borrower, in substantially the
form of Exhibit E hereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Period” has the meaning assigned to such term in clause (s) of Article 7.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental charges or levies (i) that are not more
than 30 days overdue, (ii) that are being contested in good faith and for which
adequate reserves have been established in accordance with GAAP or (iii) in a de
minimis amount, (b) inchoate and unperfected workers’, mechanics’, suppliers’ or
similar Liens arising in the ordinary course of business, (c) carriers’,
warehousemen’s or other similar possessory Liens arising in the ordinary course
of business, (d) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon, (e) any attachment or judgment
Lien not constituting a Termination Event under Section 7(k), (f) the Permitted
Financing Liens, (g) Liens arising in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or employment laws or regulations, (h) Liens securing the performance
of leases, statutory obligations, and other obligations of a like nature, in
each case in the ordinary course of business, and (i) Liens in favor of a
banking or other financial institution arising as a matter of Law or under
customary general terms and conditions encumbering deposits, pooled deposits,
sweep accounts or other funds maintained with a financial institution (including
the right of setoff) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institutions general terms
and conditions.

“Permitted Financing Liens” means, collectively, (a) presently existing or
hereinafter created Liens in favor of the Lenders and/or the Administrative
Agent under the Transaction Documents and (b) presently existing or hereinafter
created Liens in favor of the Originators under the Originator Subordinated
Secured Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

25



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Fees” means, collectively, the Term A Prepayment Fee and the Term B
Prepayment Fee.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate at its offices at 270 Park
Avenue in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Sale Agreement or hereunder) to an Originator, whether constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the provision of freight shipping and ancillary services by such Originator
and includes, without limitation, the obligation to pay any finance charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual Invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction.

“Records” means with respect to any Receivable, all Invoices and other
documents, books, records and other information (including customer lists,
credit files, computer programs, tapes, disks, data processing software and
related property and rights) prepared and maintained by any Originator, the
Servicer or the Borrower with respect to the Receivables and the Obligors
thereunder and the Collateral.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Replacement Term Facility.”

“Refinancing Amendment” means an amendment to this Agreement (or amendment and
restatement of this Agreement) in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower executed by each of (a) the Borrower,
(b) the Administrative Agent and (c) each Additional Lender and Lender, as the
case may be, that agrees to provide any portion of the Replacement Term Facility
being incurred pursuant thereto, in accordance with Section 2.20.

 

26



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Security” means, with respect to any Receivable, all of the Borrower’s
right, title and interest in:

(a) the goods (as defined in the UCC), the shipment of which gave rise to such
Receivable, and any and all insurance contracts with respect thereto,

(b) all other Liens and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the Invoice
related to such Receivable or otherwise, together with all financing statements
and security agreements describing any collateral securing such Receivable,

(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Invoice related to such Receivable or otherwise,

(d) all Records related to such Receivables,

(e) to and under the Sale Agreement and each bill of lading, instrument,
document or agreement executed in connection therewith in favor of or otherwise
for the benefit of the Seller, and

(f) all proceeds (as defined in the UCC) of any of the foregoing.

“Replacement Term Facility” means any Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance all (but not less than
all) of the existing Term B Loans (including any successive Replacement Term
Facility) (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity equal to or later than, and a weighted average life to maturity equal
to or greater than, the then Refinanced Debt, (ii) the terms and conditions of
such Indebtedness (except as otherwise provided in clause (i) above and with
respect to pricing, premiums and optional prepayment or redemption terms) are
(taken as a whole) no more favorable to the lenders or holders providing such
Indebtedness, than those applicable to the Refinanced Debt (except for covenants
or other provisions

 

27



--------------------------------------------------------------------------------

applicable only to periods after the then Latest Maturity Date); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness (or such
shorter period as agreed by the Administrative Agent), together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (ii) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees))
and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid on the date such Replacement Term Facility is issued,
incurred or obtained.

“Report” means reports prepared by the Administrative Agent or another Person,
on behalf of the Administrative Agent, showing the results of field examinations
or any other reports pertaining to the Borrower’s assets from information
furnished by or on behalf of the Borrower, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.

“Required Lenders” means, collectively, the Required Term A Lenders and the
Required Term B Lenders.

“Required Term A Lenders” means, at any time, Lenders having Term A Loans and
unused Term A Commitments representing more than 50% of the sum of the aggregate
Term A Loans and aggregate unused Term A Commitments at such time.

“Required Term B Lenders” means, at any time, Lenders having Term B Loans and
unused Term B Commitments representing more than 50% of the sum of the aggregate
Term B Loans and aggregate unused Term B Commitments at such time.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means (i) the Dilution Reserve and (ii) any and all other reserves
which the Administrative Agent deems necessary, in its Permitted Discretion, to
maintain with respect to the Collateral, in each case established upon one day
prior written notice to the Borrower.

 

28



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of the
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock or in any junior class of stock, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Indebtedness evidenced by the Originator Subordinated Secured Notes, (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of the Borrower now or hereafter
outstanding (other than in capital stock) and (v) any payment of management fees
by the Borrower.

“Rollover Amount” has the meaning assigned to such term in clause (s) of Article
7.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale Agreement” means that certain Receivables Sale Agreement, dated as of the
Effective Date, between the Borrower, as purchaser, and the Originators, as
sellers.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

“Servicer” has the meaning assigned to such term in Section 11.01.

“Servicing Fee” means, with respect to any Interest Payment Date, the sum of
(i) the sum of the Daily Servicing Fees for each day in the immediately
preceding calendar quarter, plus (ii) the Servicing Fees due but not paid to the
Servicer on prior Interest Payment Dates.

“Servicing Fee Rate” means 1.00%.

“Specified Debt” means, collectively, the YRCW Amended Term Loan, the YRCW
Restructured Convertible Secured Notes, the YRCW New Money Convertible Secured
Notes and the YRC Pension Note.

 

29



--------------------------------------------------------------------------------

“Specified Pension Fund Obligations” means the payment obligations due from the
Company and/or its applicable subsidiaries to the Pension Fund Entities under
the terms and conditions of the Contribution Deferral Agreement.

“Standstill Agreement” means an intercreditor agreement between the Company, the
Administrative Agent and the holders of the Specified Debt (or their agents) in
form and substance reasonably satisfactory to the Administrative Agent, the
Initial Lenders and the Borrower which establishes the standstill by the holders
of the Specified Debt for a period of 10 Business Days with regard to the Other
Debt Specified Collateral, including that certain Intercreditor Agreement, dated
as of the date hereof, by and among JPMorgan Chase Bank, National Association,
as administrative agent for the Bank Group Secured Parties (as defined therein),
Wilmington Trust Company, as agent for the Pension Fund Secured Parties (as
defined therein), U.S. Bank National Association, as Collateral Trustee for the
Convertible Note Secured Parties (as defined therein) and solely for the
purposes of Section 3.1(c) and 11.3 thereof, the Administrative Agent, the
Company and the other Bank Group Loan Parties (as defined therein).

“Stated Maturity Date” means September 30, 2014.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Secured Notes” shall have the meaning assigned to it in the Sale
Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the

 

30



--------------------------------------------------------------------------------

equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent; provided,
further, that, subject to the next succeeding proviso, upon the “Closing” (as
defined in the Project Delta Purchase Agreement (as defined in the YRCW Amended
Term Loan as in effect on the Effective Date)) YRC Logistics Philippines, Inc.
(Philippines) (the “Affected Subsidiary”) shall be excluded from the definition
of “subsidiary” hereunder as applicable; provided, however, that such Affected
Subsidiary shall cease to be excluded from the definition of “subsidiary”
hereunder with respect to the Company on the first anniversary of the “Closing”
(as defined in the Project Delta Purchase Agreement) unless on or prior to such
first anniversary the Company shall have received the “Delayed Payment Amount”
(as defined in the Project Delta Purchase Agreement) in respect of such Affected
Subsidiary in accordance with the terms of the Project Delta Purchase Agreement.

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Supermajority Term A Lenders” means, at any time, Lenders having Term A Loans
and unused Term A Commitments representing more than 66 2/3% of the sum of the
aggregate Term A Loans and aggregate unused Term A Commitments at such time.

“Supermajority Term B Lenders” means, at any time, Lenders having Term B Loans
and unused Term B Commitments representing more than 66 2/3% of the sum of the
aggregate Term B Loans and aggregate unused Term B Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or its
subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

31



--------------------------------------------------------------------------------

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on the Commitment Schedule under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term A Facility” means, at any time, the sum of (a) the aggregate amount of the
unused Term A Commitments at such time and (b) the aggregate principal amount of
the Term A Loans of all Term A Lenders outstanding at such time.

“Term A Lender” means any Lender that holds a Term A Commitment or Term A Loans
at such time.

“Term A Loan” means a loan made by any Term A Lender under the Term A Facility.

“Term A Prepayment Fee” means, in respect of the Term A Facility, a fee payable
to the Administrative Agent, for the benefit of the Term A Lenders, in an amount
equal to 1.0% of the sum of the aggregate amount of the Term A Loans being
prepaid and the aggregate amount of the unused Term A Commitments being
terminated or reduced in the event such prepayment, termination or reduction
occurs after the first anniversary of the Effective Date but on or prior to the
second anniversary of the Effective Date.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on the Commitment Schedule under the caption “Term B
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term B Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

32



--------------------------------------------------------------------------------

“Term B Facility” means, at any time, (a) on or prior to the Effective Date, the
aggregate amount of the unused Term B Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term B Loans of all Term B
Lenders outstanding at such time.

“Term B Lender” means at any time, (a) on or prior to the Effective Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Effective Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means a loan made by any Term B Lender under the Term B Facility.

“Term B Prepayment Fee” means, in respect of the Term B Loans, a fee payable to
the Administrative Agent, for the benefit of the Term B Lenders, in an amount
equal to the aggregate amount of the Term B Loans being prepaid multiplied by
1.0% if such prepayment occurs after the first anniversary of the Effective Date
but on or prior to the second anniversary of the Effective Date.

“Termination Date” means the Stated Maturity Date or any earlier date on which
the unused Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof or on which all Loans are accelerated pursuant to the terms
hereof.

“Termination Event” has the meaning assigned to such term in Article 7.

“TNFINC” means the Teamsters National Freight Industry Negotiating Committee of
the IBT.

“Transaction Documents” means, collectively, this Agreement, the Sale Agreement,
the Fee Letters, the Originator Subordinated Secured Notes, the Performance
Undertaking, the Originator Intercreditor Agreement, the Standstill Agreement
and all other instruments, documents and agreements executed and delivered by
the Borrower, the Company or any Originator in connection herewith and
designated as a “Transaction Document”.

“Transaction Party” means the Borrower, the Servicer, any Sub-Servicer (as
defined in the Sale Agreement), the Performance Guarantor or any Originator.

“Transactions” has the meaning specified in the Transactions Schedule and
includes without limitation, (a) the entering into of this Agreement, (b) the
entering into of the YRCW Amended Term Loan, (c) the issuance of the YRCW
Restructured Convertible Secured Notes, (d) the issuance of the YRCW New Money
Convertible Secured Notes, (e) the entering into of the YRC Amended Pension
Note, (f) the repayment and termination of the Existing ABS Facility, (g) the
issuance of newly issued common stock of the Company to certain claimholders and
employees and (h) the payment of costs, fees and expenses incurred in connection
with the foregoing, in each case as specified in greater detail in the
Transactions Schedule.

 

33



--------------------------------------------------------------------------------

“Transactions Schedule” means the Schedule attached hereto as Schedule 4.

“Transferred Receivable” means any Receivables sold pursuant to the Sale
Agreement.

“Trigger Event” shall occur on any date when Available Liquidity is less than
$100,000,000.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unapplied Cash and Credits” means, at any time, the aggregate amount of
Collections or other cash or credits then held by or for the account of the
Servicer, any Originator or the Borrower in respect of the payment of
Transferred Receivables, but not yet applied to the payment of such Transferred
Receivables.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) any obligation (including any guarantee) that is
contingent in nature at such time; or (ii) an obligation to provide collateral
to secure any of the foregoing types of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Unrelated Amount” has the meaning assigned to such term in Section 11.03(b).

“Weekly Report” has the meaning assigned to such term in Section 5.01(f).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

34



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower or the Administrative Agent.

“YRC Amended Pension Note” has the meaning specified for the term “Pension Note”
in the Transactions Schedule and evidenced by the Contribution Deferral
Agreement and any other notes executed in connection therewith.

“YRCW Amended Term Loan” has the meaning specified for the term “Amended Term
Loan” in the Transactions Schedule and evidenced by an Amended and Restated
Credit Agreement, dated as of the Effective Date, by and among the Company, the
lenders party thereto from time to time and JPMCB, as administrative agent.

“YRCW New Money Convertible Secured Notes” has the meaning specified for the
term “New Money Convertible Secured Notes” in the Transactions Schedule and
evidenced by $100,000,000 10% Series B Convertible Secured Notes of the Company
due March 31, 2015 issued pursuant to an Indenture dated as of the Effective
Date between the Company and U.S. Bank National Association, as indenture
trustee.

“YRCW Restructured Convertible Secured Notes” has the meaning specified for the
term “Restructured Convertible Secured Notes” in the Transactions Schedule and
evidenced by $140,000,000 10% Series A Convertible Secured Notes of the Company
due March 31, 2015 issued pursuant to an Indenture dated as of the Effective
Date between the Company and U.S. Bank National Association, as indenture
trustee.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term A
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term A Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term A Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”)
or by Class and Type (e.g., a “Eurodollar Term A Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such

 

35



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended, amended
and restated supplemented, modified, extended, renewed, refinanced, restructured
or replaced (subject to any restrictions on such amendments, supplements,
modifications, extensions, refinancing, renewals, restructurings or replacements
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) any definition of or reference to any statute,
rule or regulation shall be construed as referring thereto as from time to time
amended, supplemented or otherwise modified (including by succession of
comparable successor laws) and (g) all references to “knowledge” of any
Transaction Party means the actual knowledge of a Financial Officer or executive
officer of the Borrower.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

36



--------------------------------------------------------------------------------

Section 1.05. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08. Certifications. All certifications to be made hereunder by an
officer or representative of a Transaction Party shall be made by such person in
his or her capacity solely as an officer or a representative of such Transaction
Party, on such Transaction Party’s behalf and not in such Person’s individual
capacity.

ARTICLE 2

THE CREDITS

Section 2.01. The Loans.

(a) Term A Borrowings. Subject to the terms and conditions set forth herein,
each Term A Lender agrees to make Term A Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount not to exceed
(i) such Term A Lender’s Applicable Percentage of the unused Term A Commitments
and (ii) when taken together with the other Term A Loans being made at such
time, the Excess Availability immediately prior to such Term A Loans being made.
On the Effective Date, the Term A Lenders will make Term A Loans to the Borrower
in an aggregate amount of $30,000,000. Each Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the unused Term A Commitments. Amounts
repaid in respect of Term A Loans may not be reborrowed.

 

37



--------------------------------------------------------------------------------

(b) Term B Borrowings. Subject to the terms and conditions set forth herein,
each Term B Lender agrees to make Term B Loans to the Borrower on the Effective
Date in an aggregate principal amount equal to such Term B Lender’s Applicable
Percentage of the Term B Facility. Each Term B Borrowing shall consist of Term B
Loans made simultaneously by the Term B Lenders in accordance with their
respective Applicable Percentage of the Term B Facility. Amounts repaid in
respect of Term B Loans may not be reborrowed.

Section 2.02. Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The Term B Loans shall amortize
as set forth in Section 2.07.

(b) Subject to Section 2.11, each Term A Borrowing and Term B Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) Each Borrowing shall be in an aggregate amount that is an integral multiple
of $1,000,000 and not less than $15,000,000. There shall be no more than eight
Term A Borrowings during the life of the Term A Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Termination Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone in the case of both a Eurodollar
Borrowing and an ABR Borrowing, not later than noon, four Business Days before
the date of the proposed Borrowing; provided that, in the case of any Borrowing
on the Effective Date, the Borrower shall notify the Administrative Agent not
later than noon, one Business Day before the Effective Date. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

 

38



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Funding of Borrowings. (A) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Facility Account.

(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on written demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

39



--------------------------------------------------------------------------------

Section 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.05. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section 2.05, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

40



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Termination Event
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as a Termination
Event is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term B Commitments shall terminate at 5:00 p.m., New York
time, on the Effective Date, (ii) the portion of the Term A Commitments that is
used to make a new Term A Borrowing shall terminate upon the making of such Term
A Borrowing, and (iii) all other Commitments shall terminate on the Termination
Date.

(b) The Borrower may at any time after the first anniversary of the Effective
Date terminate the Term A Facility upon (i) the payment in full of all
outstanding Term A Loans, together with accrued and unpaid interest thereon,
(ii) the payment in full of the accrued and unpaid fees in respect of the Term A
Facility, including applicable Prepayment Fee (if any), (iii) the payment in
full of all reimbursable expenses and other Obligations in respect of the Term A
Facility to the extent then due and owing, together with accrued and unpaid
interest thereon and (iv) the termination of any unused Term A Commitments.

(c) The Borrower may from time to time after the first anniversary of the
Effective Date reduce the unused Term A Commitments, upon the payment in full of
the accrued and unpaid fees associated with the unused Term A Commitments being
so reduced, including the applicable Prepayment Fee (if any).

(d) The Borrower shall notify the Administrative Agent in writing of any
election to terminate the Term A Facility or reduce the Term A Commitments under
paragraph (b) or (c) of this Section at least 15 Business Days, in the case of a
termination, and at least five Business Days, in the case of a reduction, prior
to

 

41



--------------------------------------------------------------------------------

the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of any Facility delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the occurrence of other refinancings, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination of the Facilities or reduction of the Term A Commitments shall be
permanent. Each reduction of the Term A Commitments shall be made ratably among
the Term A Lenders in accordance with their respective Term A Commitments.

Section 2.07. Repayment, Amortization and Cash Collateralization of Loans;
Evidence of Debt. (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term A Loan on the Termination Date. The Borrower shall repay
Term B Loans on the first Business Day of each of January, April, July and
October in an aggregate principal amount equal to 0.25% of the Outstanding Term
B Loan Amount on the Effective Date. To the extent not previously paid, all
unpaid Term B Loans shall be paid in full in cash by the Borrower on the
Termination Date.

(b) At all times that full cash dominion is in effect pursuant to Section 5.15
as a result of the continuance of a Trigger Event but not as a result of a
Termination Event, on each Business Day, the Administrative Agent shall have the
right to apply funds credited to the Collection Account on such Business Day or
the immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) to any amounts then due and owing
to the Administrative Agent or the Lenders under the Transaction Documents
before permitting access to the Borrower of any such funds. The Administrative
Agent agrees that it shall permit such access as requested by the Borrower from
time to time after applying any amounts in the Collection Accounts to amounts
then due and owing. At all times that full cash dominion is in effect pursuant
to Section 5.15 as a result of a Termination Event, on each Business Day, the
Administrative Agent shall apply all funds credited to the Collection Account on
such Business Day in accordance with Section 2.15(b). For the avoidance of
doubt, Loans that are cash collateralized shall continue to accrue interest.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

42



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, promptly following request, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loans in whole or in part, subject to
prior notice in accordance with paragraph (c) of this Section (without premium
or penalty (other than the Term A Prepayment Fee and Term B Prepayment Fee));
provided that (i) in the case of the Term A Facility, (A) the Term A Loans may
not be prepaid and the unused Term A Commitments may not be terminated on or
prior to the first anniversary of the Effective Date and (B) the Term A Loans
may be prepaid and the unused Term A Commitments terminated after the first
anniversary of the Effective Date and on or prior to the second anniversary of
the Effective Date only upon the payment of the Term A Prepayment Fee, and
(ii) in the case of the Term B Facility, no Term B Loans may be prepaid (other
than in connection with a Replacement Term Facility) so long as any Term A
Commitments are outstanding or any Term A Loans are outstanding; provided,
further, that (1) the Term B Loans may not in any event be prepaid on or prior
to the first anniversary of the Effective Date and (2) any prepayment of Term B
Loans (including in connection with a Replacement Term Facility) after the first
anniversary of the Effective Date and on or prior to the second anniversary of
the Effective Date may be made only upon the payment of the Term B Prepayment
Fee.

 

43



--------------------------------------------------------------------------------

(b) In the event and on such occasion when an Availability Shortfall exists, the
Borrower shall within one Business Day of written notice, first cash
collateralize the Outstanding Term Loan A Amount and second cash collateralize
the Outstanding Term Loan B Amount (or, if applicable, the Outstanding Other
Term Loan Amount) to the extent of the Availability Shortfall; provided that
such cash collateral shall be released immediately in reverse order if and to
the extent such cash collateral is no longer needed to address such Availability
Shortfall. For the avoidance of doubt, Loans that are cash collateralized shall
continue to accrue interest.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than noon, three Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than noon, one Business Day before the date of such prepayment. Each such notice
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of any Facility as
contemplated by Section 2.06 or otherwise is conditioned upon the occurrence of
a refinancing, then such notice of prepayment may be revoked prior to the
contemplated effective date of the prepayment in the event such refinancing or
condition does not occur. Promptly following receipt of any such notice relating
to a Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.

Section 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Term A Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the unused Term A Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which the Term A Lenders’ Term A Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October and on the date on which the Term A
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(c) On the first Business Day of each January, April, July and October, the
Borrower shall pay to the Servicer the Servicing Fee to the extent of Available
Funds (as defined in the Sale Agreement) therefor pursuant to Section 2.15.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.10. Interest. (a) The Loans composing each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans composing each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of a
Termination Event, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on written demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

45



--------------------------------------------------------------------------------

Section 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(i) Indemnified Taxes and (ii) Excluded Taxes) with respect to any Commitment,
Loan or other obligation; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

46



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of a Termination Event),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.06 and is revoked in accordance therewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of

 

47



--------------------------------------------------------------------------------

such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without
withholding or deduction for or on account of any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to withhold or deduct any
Indemnified Taxes or Other Taxes from any such payment, then (i) the sum payable
shall be increased as necessary so that after Borrower makes all required
withholdings or deductions (including withholding or deductions applicable to
additional sums payable under this Section 2.14) the Administrative Agent or any
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such withholdings or deductions been made, (ii) the Borrower
shall make such withholdings or deductions and (iii) the Borrower shall pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that if, after the payment of any
amounts by the Borrower under this Section 2.14, any such Indemnified Taxes or
Other Taxes are thereafter determined to have been incorrectly or illegally
imposed, then the relevant recipient of such payment shall, within 30 days after
such determination, repay any amounts paid to it by the Borrower hereunder in
respect of such Indemnified Taxes or Other Taxes. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

(d) Each Lender shall indemnify the Administrative Agent, within 10 days after
written demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and reasonable expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Administrative
Agent by any Governmental Authority as a result of the failure by such Lender,
as the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered to the Borrower or the
Administrative Agent pursuant to Section 2.14(f). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Transaction Document
against any amount due to the Administrative Agent under this Section 2.14(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payment under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not the Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A) through (E) and Section 2.14(f)(iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.14. If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender,

 

49



--------------------------------------------------------------------------------

that Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender with respect
to the Borrower shall, if it is legally eligible to do so, deliver to the
Borrower or the Administrative Agent (in such number of copies as is reasonably
requested by such Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed
original copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
the Lender is exempt from U.S. backup withholding;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding tax pursuant to the “interest” article
of that tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. withholding tax pursuant to the “business profits” or “other income”
article of that treaty;

(C) in the case of a Foreign Lender for which payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit B (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code; (b) a “10% shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code; (c) a
“controlled foreign corporation” within the meaning of Section 881(c)(3)(C) of
the Code or (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

50



--------------------------------------------------------------------------------

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a Foreign Lender that has
sold participations), (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such partner of the Foreign
Lender or beneficial owner if the beneficial owners or partners were Lenders;

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. withholding tax together with such supplementary
documentation as is necessary to enable the Borrower or the Administrative Agent
to determine the amount of tax (if any) required by law to be withheld.

(iii) If any payment made to a Lender under this Agreement would be subject to
U.S. withholding tax imposed by FATCA if the Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Lender shall deliver
to the Withholding Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
the Lender has or has not complied with its obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from any payment.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

51



--------------------------------------------------------------------------------

Section 2.15. Payments Generally; Allocation of Proceeds; Sharing of Set-Offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.12, 2.13 or 2.14, or otherwise) prior to 3:00 p.m., New York time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.12, 2.13, 2.14 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Transaction Documents (which shall be applied as specified
by the Borrower), (B) a mandatory cash collateralization of Loans (which shall
be applied in accordance with Section 2.08) or (C) amounts to be applied from
the Collection Account when full cash dominion is in effect as a result of the
occurrence of a Trigger Event (but not as a result of a Termination Event)
(which shall be applied in accordance with the first sentence of
Section 2.07(b)) or (ii) after a Termination Event has occurred and is
continuing and the Administrative Agent elects or the Required Lenders direct
the Administrative Agent to exercise remedies pursuant to Article 7, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent from the Borrower
pursuant to the Transaction Documents, second, to pay any fees or expense
reimbursements then due to the Term A Lenders from the Borrower pursuant to the
Transaction Documents, third, to pay interest then due and payable on the Term A
Loans, fourth, to prepay principal on the Term A Loans, fifth, to pay any fees
or expense reimbursements then due to the Term B Lenders or Other Term Lenders,
as applicable, from the Borrower pursuant to the Transaction Documents, sixth,
to pay interest then due and payable on the Term B Loans or Other Term Loans, as
applicable, seventh, to prepay principal on the Term B Loans or Other Term
Loans, as applicable, eighth, to the payment of any other Obligation due to the
Administrative Agent or any Lender by the Borrower, ninth, to pay the Servicing
Fee and tenth the balance, if

 

52



--------------------------------------------------------------------------------

any, after all of the Obligations have been paid in full, to the Borrower or as
otherwise required by law. Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower, or unless a Termination
Event is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(A) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (B) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.13.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations in accordance with the terms herein.

(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Transaction Documents, may be paid from the proceeds of
Borrowings made hereunder made following a request by the Borrower pursuant to
Section 2.03.

(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

53



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its reasonable discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
(i) and (ii) above shall be made in such order as may be determined by the
Administrative Agent in its reasonable discretion.

Section 2.16. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment promptly following written
demand.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole

 

54



--------------------------------------------------------------------------------

expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Term A Commitment
of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Required
Term B Lenders, the Required Term A Lenders, the Supermajority Term A Lenders or
the Supermajority Term B Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.02),
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each directly adversely affected Lender which affects such Defaulting
Lender differently than other directly adversely affected Lenders shall require
the consent of such Defaulting Lender; and

(c) in the event and on the date that each of the Administrative Agent and the
Borrower agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

 

55



--------------------------------------------------------------------------------

Section 2.18. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.18 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.18 shall survive the termination
of this Agreement.

Section 2.19. Amend and Extend Transactions.

(a) At any time after the Effective Date, the Borrower and any Lender may agree,
by notice to the Administrative Agent (each such notice, an “Extension Notice”),
to extend (an “Extension”) the Stated Maturity Date of such Lender’s Term Loans
of any Class (which term, for purposes of this provision, shall include Other
Term Loans and in the case of the Term A Loans, shall include the Term A
Commitments) to the extended maturity date specified in such Extension Notice
(each tranche of Term Loans of such Class so extended as well as the original
Term Loans of such Class not so extended, being deemed a separate tranche; any
Extended Term Loans of any Class shall constitute a separate tranche of Term
Loans of such Class from the tranche of Term Loans of such Class from which they
were converted; any tranche of Term Loans (or Commitments) of such Class the
maturity of which shall have been extended pursuant to this Section 2.19,
“Extended Term Loans” of such Class); provided, that (i) the Borrower shall have
offered to all Lenders under each Facility the opportunity to participate in
such extension on a pro rata basis and on the same terms and conditions to each
such Lender (each such offer, an “Extension Offer”), (ii) no Incipient
Termination Event shall have occurred and be continuing prior to or after giving
effect to any such extension, (iii) except as to interest rates, fees, final
maturity date (subject to the following clauses (iv) and (v)), amortization,
mandatory prepayments and scheduled amortization (which, subject to the
following clauses (iv), (v) and (vi), shall be determined by the Borrower and
set forth in the applicable Extension Offer), Extended Term Loans shall have the
same terms as the tranche of Term Loans that was the subject of the Extension
Notice, (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the then Latest Maturity Date in respect of the applicable Facility
at the time of extension, and the amortization schedule applicable to the Term B
Loans pursuant to Section 2.07 for periods prior to the Stated Maturity Date may
not be increased, (v) the weighted average life to maturity of any Extended Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Term Loans extended thereby, (vi) any Extended Term

 

56



--------------------------------------------------------------------------------

Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Extension Offer, (vii) if the
aggregate principal amount of Term Loans of the applicable Class (calculated on
the face amount thereof) in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans of such Class offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans of such Class of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (viii) all documentation in respect
of such Extension Offer (including any Extension Notice) shall be consistent
with the foregoing, (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (x) the interest rate margin (or if
applicable, commitment fees) applicable to any Extended Term Loans will be
determined by the Borrower and the lenders providing such Extended Loans. In
connection with any such extension, the Borrower and the Administrative Agent,
with the approval of the extending Lenders, may effect such amendments to this
Agreement and the other Transaction Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to establish new tranches or sub-tranches in respect of the Term Loans
of the applicable Class so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches (including to preserve the pro rata treatment of the extended and
non-extended tranches), in each case on terms not inconsistent with this
Section 2.19.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.19, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.08 and (ii) any Extension
Offer is required to be in a minimum amount of $25,000,000, provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans of the applicable
Class of any or all applicable tranches accept the applicable Extension Offer.

(c) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.19.

 

57



--------------------------------------------------------------------------------

(d) This Section 2.19 shall supersede any provisions in Section 2.15 or
Section 9.02 to the contrary.

Section 2.20. Refinancing Amendments. At any time after the Effective Date, so
long as no Incipient Termination Event or Termination Event has occurred and is
continuing or would result therefrom, subject to the provisions of
Section 2.08(a), the Borrower may obtain, from any Lender or any Additional
Lender, Replacement Term Facility in the form of Other Term Loans or Other Term
Commitments in respect of all (but not less than all) of the Term B Loans then
outstanding under this Agreement (which for purposes of this clause will be
deemed to include any then outstanding Other Term Loans) pursuant to a
Refinancing Amendment; provided that such Replacement Term Facility (i) will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder (but on the same last-out basis as the Term B Loans),
(ii) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the Lenders thereof (but on the same last-out basis as the Term
B Loans), (iii) with respect to any Other Term Loans or Other Term Commitments,
will have a maturity date that is not prior to the maturity date of, and will
have a weighted average life to maturity that is not shorter than, the Term B
Loans being refinanced, (iv) all fees and expenses earned, due and owing in
respect of the Term B Facility and the Replacement Term Facility shall have been
paid, (v) to the extent the terms and conditions are not substantially identical
to, or less favorable to the Lenders providing such Replacement Term Facility
than the Refinanced Debt (provided that the terms and conditions applicable to
such Replacement Term Facility may provide for any additional or different
financial or other convents or other provision that are agreed between the
Borrower and the Lenders thereof and applicable only during the periods after
the Latest Maturity Date that is in effect on the date such Replacement Term
Facility is incurred or obtained), such other terms and documentation in respect
of the Replacement Term Facility shall be acceptable to the Administrative Agent
and the Borrower. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction (or waiver) on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Replacement Term Facility incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans and/or Other Term

 

58



--------------------------------------------------------------------------------

Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Transaction
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20. This Section 2.20 shall supersede any provisions in Section 2.15
or Section 9.02 to the contrary.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) Corporate Existence and Power. The Borrower is a limited liability company
duly formed, validly existing and in good standing under the laws of its state
of formation, and has all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except for such power,
licenses, authorization, consents and approvals the failure to obtain any of
which would not have a Material Adverse Effect.

(b) Compliance with Law. The Borrower (i) has the requisite power and authority
and the legal right to own, pledge, mortgage or otherwise encumber and operate
its material properties, to lease the material property it operates under lease,
and to conduct its business, in each case, as now, heretofore and proposed to be
conducted; (ii) has all licenses, permits, consents or approvals from or by, and
has made all filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct, except where the failure to comply, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect; (iii) is in compliance with its limited liability company agreement; and
(iv) subject to specific representations set forth herein regarding ERISA, tax
and other laws, is in compliance with all applicable provisions of law, except
in the case of this clause (iv), where the failure to comply, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(c) No Conflict. The execution, delivery and performance by the Borrower of this
Agreement and each of the other Transaction Documents, and the Borrower’s use of
the proceeds of Loans made hereunder, are within its organizational powers, have
been duly authorized by all necessary organizational action, do not breach or
violate (i) its certificate or articles of incorporation or by-laws or limited
liability company agreement or other applicable organizational documents,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any material debt instrument or material contractual obligation to which it

 

59



--------------------------------------------------------------------------------

is a party or by which it or its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on it or its property, and do not
result in the creation or imposition of any Adverse Claim on assets of the
Borrower (except created hereunder or otherwise permitted hereby) except where,
in each case (other than with respect to clause (i)), such breach or violation
would not have a Material Adverse Effect. This Agreement and each Transaction
Document to which it is a party has been duly authorized, executed and delivered
by the Borrower.

(d) Governmental Authorization. Other than (i) the filing of the financing
statements required hereunder or (ii) authorizations, approvals, actions,
notices made or obtained on or prior to the date hereof, no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for the due execution, delivery and
performance by the Borrower of the Transaction Documents.

(e) Validity. The Transaction Documents constitute the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and subject to general principles of
equity.

(f) Financial Statements. The Borrower has heretofore furnished to the Lenders
(i) the consolidated balance sheet and statements of income, stockholders equity
and cash flows as of and for the fiscal year ended December 31, 2010 of the
Company and its subsidiaries, reported on by KPMG LLP, independent public
accountants, (ii) a consolidated budget and projections of the Company and its
subsidiaries for the 2011 through 2014 fiscal years, (iii) the unaudited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended March 31, 2011 of the Company and
its subsidiaries, certified by a Financial Officer and (iv) as of and for the
fiscal month and the portion of the fiscal year ended May 31, 2011, the
unaudited consolidated balance sheet and statements of income, stockholders
equity and cash flows of the Company and its subsidiaries. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and the Company as of such
dates and for such periods in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clauses (ii), (iii) and (iv) above.

(g) Accuracy of Information. All written information (other than projections,
forward looking statements, budgets, estimates and general market data)
heretofore furnished by or on behalf of any Transaction Party to the
Administrative Agent or the Lenders for purposes of or in connection with this

 

60



--------------------------------------------------------------------------------

Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by or on behalf of such Transaction Party to the Administrative Agent or the
Lenders will be true and accurate in all material respects, (when taken as a
whole and as modified or supplemented by other information provided or publicly
available in periodic and other reports, proxy statements and other materials
filed by the Company or any subsidiary of the Company with the Securities and
Exchange Commission) and does not and will not contain (when taken as a whole
and as modified or supplemented by other information provided or publicly
available in periodic and other reports, proxy statements and other materials
filed by the Company or any subsidiary of the Company with the Securities and
Exchange Commission) any material misstatement of fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading. With respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized by the
Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may differ from
the projected results and such differences may be material.

(h) Use of Proceeds. No proceeds of any Loan hereunder will be used (i) for a
purpose which violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Title to Receivables. Each Receivable has been purchased by the Borrower
from the applicable Originator in accordance with the terms of the Sale
Agreement, and the Borrower has thereby irrevocably obtained all legal and
equitable title to, and has the legal right to sell and encumber, such
Receivable, its Collections and the Related Security. Each such Receivable has
been transferred to the Borrower free and clear of any Adverse Claim. Without
limiting the foregoing, there has been duly filed all financing statements or
other similar instruments or documents necessary under the UCC of all
appropriate jurisdictions (or any comparable law) to perfect the Borrower’s
ownership interest in such Receivable.

(j) Good Title; Perfection. (i) Each Receivable, together with the Related
Security, is owned by the Borrower free and clear of any Adverse Claim (other
than Permitted Encumbrances); (ii) the Administrative Agent, on behalf of the
Lenders, shall have a continuous valid and perfected first priority security
interest in each Receivable and the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim (other than Permitted
Encumbrances); and (iii) no financing statement or other instrument similar in
effect covering all or any interest in any Receivable or the Related Security or
Collections with respect thereto is on file in any recording office except in
connection with any other Permitted Encumbrances.

 

61



--------------------------------------------------------------------------------

(k) Places of Business. The principal places of business and chief executive
office of the Borrower and the offices where the Borrower keeps all its Records
are located at the address(es) listed on Schedule 2 or such other locations
notified to the Administrative Agent in accordance with Section 6.01 in
jurisdictions where all action required by Section 6.01 has been taken and
completed. The Borrower’s Federal Employer Identification Number and
Organizational Identification Number are correctly set forth on Schedule 2 (as
updated from time to time upon prior written notice to the Administrative
Agent).

(l) Collection Banks; etc. Except as otherwise notified to the Administrative
Agent in accordance with Section 6.03 and subject to Section 5.23:

(i) the Borrower has instructed, or has caused each Originator to instruct, all
Obligors to pay all Collections directly to a segregated lock-box identified on
Schedule 3 hereto or to such other location as the Administrative Agent shall
have instructed under Section 5.15,

(ii) in the case of all proceeds remitted to any such lock-box which is now or
hereafter established, such proceeds will be deposited directly by the
applicable Collection Bank into a concentration account or a depository account
listed on Schedule 3 (as amended from time to time in accordance with the terms
hereof),

(iii) the names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts of the Borrower at each Collection Bank, are
listed on Schedule 3 (as amended from time to time in accordance with the terms
hereof), and

(iv) each lock-box and Collection Account to which Collections are remitted
shall be subject to a Collection Account Agreement that is then in full force
and effect.

In the case of lock-boxes and Collection Accounts identified on Schedule 3 (as
amended from time to time in accordance with the terms hereof) which were
established by an Originator or by any Person other than the Borrower, exclusive
dominion and control thereof has been transferred to the Borrower. The Borrower
has not granted to any other Person, other than (i) the Administrative Agent as
contemplated by this Agreement and (ii) the Originators, subject to the terms,
conditions and provisions of the Originator Intercreditor Agreement, dominion
and control of any lock-box or Collection Account, or the right to take dominion
and control of any lock-box or Collection Account at a future time or upon the
occurrence of a future event.

 

62



--------------------------------------------------------------------------------

(m) Material Adverse Effect. Since December 31, 2010, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect (other than events, changes or conditions that were
disclosed by the Company in any public filing prior to April 21, 2011).

(n) Names. As of the Effective Date, in the past five years, no Transaction
Party has used any corporate names, trade names or assumed names other than the
name in which it has executed this Agreement or the other Transaction Documents,
as applicable.

(o) No Litigation, Defaults. There are no actions, suits or proceedings pending,
or to the best of knowledge of any Transaction Party, threatened, against such
Transaction Party, or any of the respective properties of such Transaction
Party, in or before any court, arbitrator or other body, which are reasonably
likely to be adversely determined and reasonably likely to (i) adversely affect
the collectability of a material portion of the Receivables, (ii) materially
adversely affect the financial condition of the Company and its subsidiaries
(taken as a whole) or the Originators and their subsidiaries (taken as a whole),
or (iii) materially adversely affect the ability of the Transaction Parties to
perform their obligations under the Transaction Documents.

(p) Credit and Collection Policies. With respect to each Receivable, the
Borrower has complied in all material respects with the Credit and Collection
Policy.

(q) Payments to the Applicable Originator. With respect to each Receivable
transferred to the Borrower, the Borrower has given reasonably equivalent value
to the applicable Originator in consideration for such transfer of such
Receivable and the Related Security with respect thereto under the Sale
Agreement and such transfer was not made for or on account of an antecedent
debt. No transfer by an Originator of any Receivable is or may be voidable under
any Section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

(r) Ownership of the Borrower. The Company owns, directly or indirectly, 100% of
the issued and outstanding membership interests in the Borrower.

(s) Taxes. The Borrower has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

63



--------------------------------------------------------------------------------

(t) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect.

(u) Not an Investment Company. The Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended from time
to time, or any successor statute.

(v) USA Patriot Act. To the extent requested at least one Business Day prior to
the Effective Date, the Borrower has delivered to the Administrative Agent and
each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
information identifying the Borrower, which information includes the name and
address of the Borrower and such other information as necessary to identify the
Borrower in accordance with the Act.

(w) Purpose. The Borrower has determined that, from a business viewpoint, the
purchase of Receivables and related interests from the Originators under the
Sale Agreement, and the entry into and performance of this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby, are
in the best interest of the Borrower.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived):

(a) The Administrative Agent (or its legal counsel) shall have received copies
of executed counterparts of this Agreement, the Sale Agreement and the
Performance Guaranty.

(b) All governmental and material third party approvals necessary in connection
with the financing contemplated hereby (including shareholder approvals, if any)
shall have been obtained on terms reasonably satisfactory to the Administrative
Agent and shall be in full force and effect.

(c) The Administrative Agent shall have received (i) audited financial
statements of the Company and its subsidiaries on a consolidated basis for the
two most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available (it being acknowledged by the Administrative
Agent that it has received such audited financial statements), and
(ii) unaudited interim consolidated financial statements of the Company for each
quarterly

 

64



--------------------------------------------------------------------------------

period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this Section 4.01(c) as to which such financial
statements are available (it being acknowledged by the Administrative Agent that
it has received the unaudited interim consolidated financial statements of the
Company for the fiscal quarter ended March 31, 2011).

(d) The Administrative Agent shall have received such closing documents as are
customary for transactions of this type or as it may reasonably request,
including but not limited to resolutions, good standing certificates, incumbency
certificates, a solvency certificate from a Financial Officer of the Company,
organizational documents and financing statements, all in form and substance
reasonably acceptable to the Administrative Agent and the Arranger.

(e) The Administrative Agent shall have received the results of recent lien, tax
and judgment searches in each relevant jurisdiction and such searches shall
reveal no liens on the assets of the Borrower or the applicable assets of the
Originators, other than liens permitted hereby and the liens securing the
Existing ABS Facility.

(f)(i) All obligations (other than unasserted contingent indemnity and
reimbursement obligations that expressly survive termination) under the Existing
ABS Facility shall have been (or substantially concurrently with the closing of
the Facilities be) paid in full (or such obligations shall have been otherwise
satisfied in the discretion of the lenders under the Existing ABS Facility), the
commitments thereunder terminated and all Liens granted thereunder released and
(ii) the Administrative Agent shall have received evidence reasonably
satisfactory to it that Yellow Roadway Receivables Funding Corporation shall
have transferred Receivables held by it on the Effective Date to the applicable
Originators.

(g) The Administrative Agent or its designee shall have conducted a satisfactory
field examination of the accounts receivable and financial information of the
Originators and the Borrower and of the related data processing and other
systems, it being understood and agreed that the receipt by the Administrative
Agent of the Durkin Group & Associates LLC report, dated June 21, 2011,
addressed to the Administrative Agent and reflecting the eligibility criteria
set forth herein shall satisfy this condition.

(h) The Administrative Agent shall have received a Borrowing Base Certificate
for the month ended June 30, 2011 with customary supporting documentation and
supplemental reporting to be mutually agreed upon between the Administrative
Agent and the Borrower.

(i) All fees payable on the Effective Date and all reasonable and documented
fees, costs and out-of-pocket expenses incurred by the Administrative Agent and
the Initial Lenders to the extent an invoice therefor is provided at least 2
Business Days prior to the Effective Date shall have been paid or reimbursed, as
the case may be;

 

65



--------------------------------------------------------------------------------

(j) No Incipient Termination Event, Termination Event, “Event of Default”,
“Default”, “Servicer Event of Default” or “Potential Servicer Event of Default”
(as any such terms are defined in any of the Specified Debt or the Sale
Agreement) or such similar term under the Specified Debt or the Sale Agreement
shall have occurred and be continuing.

(k) As of the Effective Date, there will have been no litigation commenced which
is reasonably likely to be adversely determined, and if so determined, would
have a material adverse effect on the Borrower, the Servicer or any Originator
or their respective businesses taken as a whole, or which would challenge the
transactions contemplated under the Transaction Documents.

(l) Opinion letters shall have been delivered by the Borrower’s and the
Originators’ external counsel that are reasonably satisfactory to the
Administrative Agent that address, among other things: (i) true sale and
absolute transfer of the Receivables pursuant to the Sale Agreement,
(ii) non-consolidation of the Borrower with the Originators, (iii) no conflicts
with applicable laws, rules and regulations and material debt agreements (a list
of which shall be set forth in such opinion), (iv) attachment and perfection of
security interests and (v) corporate matters and enforceability of the
Transaction Documents.

(m) The Transactions shall have been consummated substantially concurrently with
the closing of the Facilities on terms, conditions and documentation reasonably
acceptable to the Administrative Agent and the Initial Lenders.

(n) The Company shall have a minimum balance of unrestricted cash and Cash
Equivalents on the Effective Date (for this purpose only, including the Escrow
Amounts deposited in the Escrow Accounts) of $160,000,000.

(o) The Company shall have a minimum Consolidated EBITDA for the most recent
twelve month period ending at least 30 days prior to the Effective Date, after
giving pro forma effect to the Transactions, of $125,000,000.

(p) The Administrative Agent and the Originators shall have entered into an
intercreditor agreement reasonably satisfactory to the Administrative Agent, the
Initial Lenders and the Borrower with respect to the subordination of the liens
securing the Originator Subordinated Secured Notes on a “silent junior” basis to
the Administrative Agent’s security interest in the Collateral (the “Originator
Intercreditor Agreement”).

 

66



--------------------------------------------------------------------------------

(q) The Company shall have entered into the Escrow Agreements and shall have
deposited the Escrow Amounts into the Escrow Accounts.

(r) The Company shall have entered into an agreement with the holders of the
Specified Debt (or their agents), in form and substance reasonably satisfactory
to the Administrative Agent and the Initial Lenders, regarding the use of
trucks, equipment and other properties to finish in-transit deliveries and
collections during the ABL Standstill Period (as defined in the Standstill
Agreement).

(s) The Company shall have delivered an executed copy of a letter between TNFINC
and the Company addressed to the Administrative Agent and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent and the
Initial Lenders, regarding TNFINC’s agreement to work with the affected local
unions and the IBT to encourage their members to continue working until all
remaining freight is cleared out of and delivered from the affected networks.

(t) The Standstill Agreement shall have been executed by all parties thereto.

(u) Each Originator shall have waived its right of set-off with respect to the
Receivables.

(v) The Administrative Agent shall have received a notice setting forth the
deposit account of the Borrower (the “Facility Account”) to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.

(b) The representations and warranties of the Borrower or any other Transaction
Party set forth in this Agreement or any other Transaction Document shall be
true and correct in all material respects on and as of the date of such
Borrowing.

(c) Other than in connection with any continuation or conversion of an
Eurodollar Loan, at the time of and immediately after giving effect to such
Borrowing, no Incipient Termination Event shall have occurred and be continuing.

 

67



--------------------------------------------------------------------------------

(d) After giving effect to any Borrowing, the Excess Availability is not less
than zero.

(e) Other than in connection with any continuation or conversion of an
Eurodollar Loan, neither the Company nor any Originator shall have received any
notice by any federal, state or local governmental authority asserting any lien
in connection with the underfunding of any multiemployer plan.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (b),
(c), (d) and (e) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
of the Transaction Documents have been paid in full (other than contingent
obligations not then due and owing), the Borrower covenants and agrees with the
Administrative Agent and each Lender that:

Section 5.01. Financial Reporting. The Borrower will maintain a system of
accounting established and administered in accordance with generally accepted
accounting principles (as in effect from time to time), and furnish to the
Administrative Agent (for distribution to each other Lender):

(a) Annual Financial Reporting. Within 90 days after the close of each of its
fiscal years, financial statements for such fiscal year certified in a manner
reasonably acceptable to the Administrative Agent by the Chief Financial Officer
or any other Financial Officer of the Borrower, and the consolidated financial
statements of the Company required under Section 4.01(a)(i) of the Sale
Agreement, together with a management narrative and analysis of the financial
condition and results of operation of the Company and its subsidiaries for such
period as compared to comparable periods of the previous year.

(b) Quarterly Financial Reporting. Within 45 days after the close of the first
three quarterly periods of each of its fiscal years, unaudited consolidated
balance sheets as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
Chief Financial Officer or any other Financial Officer of the Borrower, and the
financial statements of the Company required under Section 4.01(a)(ii) of the
Sale Agreement, together with a management narrative and analysis of the
financial condition and results of operation of the Company and its subsidiaries
for such period as compared to comparable periods of the previous year.

 

68



--------------------------------------------------------------------------------

(c) Monthly Financial Reporting. Within 30 days after the close of each monthly
period that does not constitute the close of a quarterly or annual period,
unaudited consolidated balance sheets as at the close of each such period and
the related unaudited statements of operations and cash flows for the period
from the beginning of such fiscal year to the end of such period, all certified
by the Chief Financial Officer or other senior officer of the Borrower, together
with the financial statements of the Company required under Section 4.01(a)(iii)
of the Sale Agreement.

(d) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit D
signed by the Borrower’s Chief Financial Officer or any other Financial Officer
and dated the date of such annual financial statement, such quarterly financial
statement or such monthly financial statement, as the case may be, and the
certificate of the Company required under Section 4.01(a)(iv) of the Sale
Agreement.

(e) Monthly Report. No later than the tenth Business Day following the end of
each month, (x) a monthly report consisting of a Borrowing Base calculation
updating all ineligible categories substantially in the form attached hereto
prepared by the Borrower (“Ineligibility Supplemental Information”) as of the
last day of the previous calendar month, (y) an accounts receivable detail
report with aging summary attached thereto (“Aging Supplemental Information”) as
of the last day of the previous calendar month and (z) an accounts receivable
rollforward report with supporting schedules attached thereto (the “Borrowing
Base Report”) as of the last day of the previous calendar month (collectively,
the reports and calculations in clauses (x), (y) and (z) are referred to herein
as the “Monthly Report”). It is hereby understood and agreed that the Borrower
shall be required to deliver a Monthly Report pursuant to the terms of this
subsection (e) notwithstanding that the Borrower may also be required to deliver
Weekly and/or Daily Reports as hereinafter described.

(f) Weekly Report. If a Trigger Event shall have occurred and be continuing, as
soon as available, and in any event no later than Wednesday of each calendar
week, (x) the Aging Supplemental Information prepared by the Borrower as of the
last day of the immediately preceding week and (y) a Borrowing Base Report as of
the last day of the immediately preceding week (collectively, the reports and
calculations in clauses (x) and (y) are referred to herein as the “Weekly
Report”). The Borrower shall be required to deliver a Weekly Report by on each
Wednesday thereafter (each Weekly Report relating to the immediately preceding
week) until such time as a Trigger Event no longer exists.

 

69



--------------------------------------------------------------------------------

(g) Daily Report. If (x) a Termination Event or an Incipient Termination Event
shall have occurred and be continuing or (y) the Administrative Agent,
reasonably and in good faith, believes that an Incipient Termination Event or
Termination Event is imminent, or the Lenders’ rights or interests in the
Receivables or Related Security or Collections with respect thereto is insecure,
the Borrower shall be required to provide, no later than 3:00 p.m., on each
Business Day, a Borrowing Base Report as of the immediately preceding Business
Day (a “Daily Report”). The Borrower shall be required to deliver a Daily Report
by no later than 3:00 p.m. on each Business Day thereafter until such time as
the Termination Event or Incipient Termination Event no longer exists or the
Administrative Agent notifies the Borrower that a Daily Report is no longer
required, as the case may be.

Notwithstanding anything in this Agreement or any other Transaction Document to
the contrary, the Borrower may furnish (i) the Monthly Reports, Weekly Reports
and Daily Reports to the Administrative Agent via electronic mail at such
electronic mail addresses that the Administrative Agent from time to time
designates as being acceptable for the delivery of the Monthly Reports, Weekly
Reports and Daily Reports and (ii) Weekly Reports in order to update the then
existing Borrowing Base Certificate.

(h) Borrowing Base Certificate. At the same time each Monthly, Weekly or Daily
Report, as applicable, is required to be delivered pursuant to the terms of
subsections (e), (f) and (g), a completed certificate substantially in the form
attached hereto as Exhibit C (each, a “Borrowing Base Certificate”).

(i) Copies of Notices, etc. under Sale Agreement and Other Transaction
Documents. Promptly following its receipt of any written notice, written request
for consent, financial statements of the Company, certification or written
report under or in connection with the Sale Agreement or any other Transaction
Document from any other Person other than the Administrative Agent or Lenders,
copies of the same.

(j) Change in Credit and Collection Policy. At least 15 days prior to the
effectiveness of any material change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice indicating such change or amendment.

(k) Other Financial Reports. Promptly following delivery to such other Person,
such other financial reports (including, without limitation, 13-week cash flow
projections) that are provided to the holders of the Specified Debt in their
capacity as such pursuant to the terms of such Specified Debt

 

70



--------------------------------------------------------------------------------

(l) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request (other than (i) information restricted by a customary third
party confidentiality agreement and (ii) other information (x) in respect of
which disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law or (y) that is
subject to attorney client or similar privilege or constitutes attorney
work-product).

(m) Electronic Information. Documents required to be delivered pursuant to
clauses (a), (b) and (k) of this Section 5.01 may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
such documents are filed for public availability on the U.S. Securities and
Exchange Commission’s Electronic Data Gathering and Retrieval (EDGAR) System.

Section 5.02. Notices. The Borrower will notify the Administrative Agent in
writing of any of the following promptly, or by such later time as may be
specified below, after obtaining knowledge of the occurrence thereof, describing
the same and, if applicable, the steps being taken with respect thereto:

(a) Termination Events or Incipient Termination Events. The occurrence of each
Termination Event or each Incipient Termination Event, by a statement of the
Chief Financial Officer of the Borrower;

(b) Judgment. The entry of any judgment or decree against the Borrower;

(c) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Borrower or to which the Borrower becomes
party;

(d) Termination Date under Sale Agreement. The declaration by any Originator of
the “Termination Date” under the Sale Agreement;

(e) Downgrade. Any downgrade in the rating of any Indebtedness of the Borrower,
any Originator or the Performance Guarantor by S&P or by Moody’s, setting forth
the Indebtedness affected and the nature of such change;

(f) Labor Strike, Walkout, Lockout or Slowdown. The commencement or threat in
writing of any labor strike, walkout, lockout or concerted labor slowdown
against the Performance Guarantor or any of its subsidiaries (i) which prevents,
or could reasonably be likely to prevent, pick-ups, shipments and/or deliveries
by any Originator, and (ii) which could reasonably be expected to have a
Material Adverse Effect (collectively, “Labor Actions”);

 

71



--------------------------------------------------------------------------------

(g) Appointment of Independent Director. The decision to appoint a new director
of the Borrower as an “Independent Director” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and shall certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director”; and

(h) ERISA. The occurrence of any ERISA Event that, alone or together with any
other ERISA Events could reasonably be expected to have a Material Adverse
Effect.

Section 5.03. Field Examinations and Audits. The Borrower shall, and shall cause
the Servicer to, at its or the Servicer’s own reasonable expense (provided the
Borrower or the Servicer shall only be required to pay for such visits twice a
year so long as neither a Trigger Event nor a Termination Event shall have
occurred and be continuing), during normal business hours, from time to time
upon reasonable prior written notice as frequently as the Administrative Agent
reasonably determines to be necessary: (i) provide the Lenders, the
Administrative Agent and any of their respective officers, employees and agents
access to its properties (including properties utilized in connection with the
collection, processing or servicing of the Receivables), facilities, advisors
and employees (including officers) and to the Collateral, (ii) permit the
Lenders, the Administrative Agent and any of their respective officers,
employees and agents to inspect, audit and make extracts from its books and
records, including all Records (other than (a) information restricted by a
customary third party confidentiality agreement and (b) other information (I) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (II) that is
subject to attorney client or similar privilege or constitutes attorney
work-product), (iii) permit each of the Lenders and the Administrative Agent and
their respective officers, employees and agents to inspect, review and evaluate
the Receivables and the Collateral and (iv) permit each of the Lenders and the
Administrative Agent and their respective officers, employees and agents to
discuss matters relating to the Receivables or its performance under this
Agreement or the other Transaction Documents or its affairs, finances and
accounts with any of its officers, directors, employees, representatives or
agents (in each case, with those Persons having knowledge of such matters). The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. The Borrower shall, and shall cause the Servicer to, and the
Servicer shall, promptly following reasonable request by the Administrative
Agent, deliver any document or instrument reasonably necessary for the
Administrative Agent to obtain records from any service bureau or other Person
that maintains records for the Borrower or the Servicer.

 

72



--------------------------------------------------------------------------------

Section 5.04. Compliance with Agreements and Applicable Laws. The Borrower shall
(a) perform each of its obligations under this Agreement and the other
Transaction Documents and (b) comply in all material respects with all
applicable laws, rules, regulations, orders writs, judgments, injunctions,
decrees or awards to which it may be subject, except, where (i) the failure to
so comply would not reasonably be expected to have a Material Adverse Effect or
(ii) where the necessity of compliance therewith is contested in good faith by
appropriate proceedings and, to the extent applicable, the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.

Section 5.05. Maintenance of Existence and Conduct of Business. The Borrower
shall: (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its legal existence and its rights and franchises material
to the conduct of its business, except for such rights and franchises the
failure to obtain any of which would not have a Material Adverse Effect;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance in all material respects with
the terms of its limited liability company agreement; and (c) keep and maintain
all property material to the conduct of its business in good working order and
condition (ordinary wear and tear and casualty and condemnation excepted),
except in any case where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect; and (d) (A) transact business only in
the name of “YRCW Receivables LLC,” or by the Servicer identifying itself as
conducting business on behalf of “YRCW Receivables LLC” ; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation, dissolution or asset sale permitted under Transaction Documents.

Section 5.06. Payment and Performance of Charges and other Obligations.

(a) Subject to Section 5.06(b), the Borrower shall pay, perform and discharge or
cause to be paid, performed and discharged promptly all material charges and
claims payable by it that, if not paid, could reasonably be expected to result
in a Material Adverse Effect, including (i) Charges imposed upon it, its income
and profits, or any of its property (real, personal or mixed) and all Charges
with respect to tax, social security and unemployment withholding with respect
to its employees, and (ii) lawful claims for labor, materials, supplies and
services or otherwise before any thereof shall become past due.

(b) The Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.06(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of the Borrower, in accordance with GAAP and (ii) such contest is
maintained and prosecuted in good faith.

 

73



--------------------------------------------------------------------------------

Section 5.07. Use of Proceeds. The Borrower shall utilize the proceeds of the
Loans made hereunder solely for (a) the purchase of Receivables from the
Originators pursuant to the Sale Agreement, (b) the repayment of principal and
interest on the Originator Subordinated Secured Notes to the extent not
expressly prohibited under Section 6.09, (c) the payment of administrative fees
or servicing fees or expenses to the Servicer or routine administrative or
operating expenses, in each case only as expressly permitted by and in
accordance with the terms of this Agreement and the other Transaction Documents
and (d) other general corporate purposes.

Section 5.08. Keeping and Marking of Records and Books.

(a) The Borrower will, and will cause the Originators to, maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Borrower will,
and will cause the Originators to, promptly give the Administrative Agent notice
of any material change in the administrative and operating procedures referred
to in the previous sentence.

(b) The Borrower will (i) on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Receivables with
a legend, reasonably acceptable to the Administrative Agent, describing the
Transferred Receivables and (ii) promptly following the request of the
Administrative Agent: (A) mark each Invoice with a legend describing the
Transferred Receivables and (B) deliver to the Administrative Agent all Invoices
(including, without limitation, all multiple originals of any such Invoice)
relating to the Receivables.

Section 5.09. Compliance with Invoices and Credit and Collection Policy. The
Borrower will, and will cause the Originators to, timely and fully (a) perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Invoices (other than bills of
lading) related to the Receivables, and (b) comply in all material respects with
any bills of lading included in the Invoices and with the Credit and Collection
Policy.

Section 5.10. Purchase of Receivables from an Originator. With respect to each
Receivable purchased under the Sale Agreement, the Borrower shall (or shall
cause the applicable Originator to) take all actions necessary to vest legal and
equitable title to such Receivable and the Related Security irrevocably in the
Borrower, including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC of all
appropriate jurisdictions (or any comparable law) to perfect the Borrower’s
interest in such Receivable and such other action to perfect, protect or more
fully evidence the interest of the Borrower as the Administrative Agent may
reasonably request.

 

74



--------------------------------------------------------------------------------

Section 5.11. Ownership Interest. The Borrower shall take all necessary action
to establish and maintain a valid and perfected first priority undivided
percentage ownership interest in the Receivables and the Related Security and
Collections with respect thereto, to the full extent contemplated herein, and
shall take all necessary action to perfect, protect or more fully evidence the
security interest of the Administrative Agent on behalf of the Lenders hereunder
as the Administrative Agent may reasonably request.

Section 5.12. Payment to the Applicable Originator. With respect to each
Receivable purchased by the Borrower from an Originator, such sale shall be
effected under, and in strict compliance with the terms of, the Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to the applicable Originator in respect of the purchase
price for such Receivable.

Section 5.13. Performance and Enforcement of Sale Agreement. The Borrower shall
timely perform in all material respects the obligations required to be performed
by the Borrower, and shall enforce the rights and remedies accorded to the
Borrower, under the Sale Agreement. The Borrower shall take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Administrative Agent, on behalf of the Lenders, as assignee of the Borrower)
under the Sale Agreement as the Administrative Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Sale Agreement.

Section 5.14. Separateness Covenant. The Borrower acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
legal entity that is separate from each of the Originators, the Company and all
Affiliates of any of them. Therefore, from and after the date of execution and
delivery of this Agreement, the Borrower shall take all reasonable steps
including, without limitation, all steps that the Administrative Agent may from
time to time reasonably request to maintain the Borrower’s identity as a
separate legal entity and to make it manifest to third parties that the Borrower
is an entity with assets and liabilities distinct from those of the Originators
and any Affiliates thereof and not just a division of one of the Originators.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, the Borrower shall:

 

75



--------------------------------------------------------------------------------

(a) conduct its own business in its own name and require that all full-time
employees of the Borrower, if any, identify themselves as such and not as
employees of an Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as the Borrower’s employees);

(b) compensate all employees, consultants and agents directly, from the
Borrower’s bank accounts, for services provided to the Borrower by such
employees, consultants and agents and, to the extent any employee, consultant or
agent of the Borrower is also an employee, consultant or agent of an Originator,
allocate the compensation of such employee, consultant or agent between the
Borrower and such Originator on a basis which reflects the services rendered to
the Borrower and such Originator;

(c) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Originator, the Borrower shall
lease such office at a fair market rent;

(d) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(e) conduct all transactions with each Originator strictly on an arm’s-length
basis, allocate all overhead expenses (including, without limitation, telephone
and other utility charges) for items shared between the Borrower and such
Originator on the basis of actual use to the extent practicable and, to the
extent such allocation is not practicable, on a basis reasonably related to
actual use;

(f) at all times have a Board of Directors that includes at least two
(2) Independent Directors;

(g) observe all limited liability company formalities as a distinct entity, and
ensure that all limited liability company actions relating to (i) the selection,
maintenance or replacement of the Independent Directors, (ii) the dissolution or
liquidation of the Borrower or (iii) the initiation of participation in,
acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving the Borrower, are, subject to its managing member’s
right to appoint Independent Directors, duly authorized by unanimous vote of its
Board of Directors (including the Independent Directors);

(h) maintain the Borrower’s books and records separate from those of the
Originators and otherwise readily identifiable as its own assets rather than
assets of an Originator;

 

76



--------------------------------------------------------------------------------

(i) prepare its financial statements separately from those of the Originators
and the Company and ensure that any consolidated financial statements of the
Originators, the Company or any Affiliate thereof that include the Borrower and
which are filed with the Securities and Exchange Commission or any other
governmental agency have notes clearly stating that the Borrower is a separate
corporate entity and that its assets will be available first and foremost to
satisfy the claims of the creditors of the Borrower;

(j) except as herein specifically otherwise provided, not commingle funds or
other assets of the Borrower with those of the Originators and not maintain bank
accounts or other depository accounts to which any Originator is an account
party, into which any Originator makes deposits or from which any Originator has
the power to make withdrawals;

(k) pay its own expenses and debts out of its own funds, to the extent
sufficient funds are lawfully available, and in any event, not permit any
Originator to pay any of the Borrower’s operating expenses (except pursuant to
allocation arrangements that comply with the requirements of this Section 5.14
or to pay any debt of Borrower);

(l) not permit the Borrower to be named as an insured on the insurance policy
covering the property of any Originator or enter into an agreement with the
holder of such policy whereby in the event of a loss in connection with such
property, proceeds are paid to the Borrower;

(m) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Kirkland & Ellis LLP,
as counsel for the Borrower, in connection with the closing or initial Borrowing
under this Agreement and relating to substantive consolidation issues, and in
the certificates accompanying such opinion, remain true and correct in all
material respects at all times; and

(n) maintain its certificate of formation in conformity with this Agreement,
such that (i) it does not amend, restate, supplement or otherwise modify its
Certificate of Formation or limited liability company agreement in any respect
that would impair its ability to comply with the terms or provisions of any of
the Transaction Documents, including, without limitation, this Section 5.14, and
(ii) its certificate of formation, at all times that this Agreement is in
effect, provides for (x) not less than ten (10) days’ prior written notice to
the Administrative Agent of the removal, replacement or appointment of any
director that is to serve as an Independent Director for purposes of this
Agreement and (y) the condition precedent to giving effect to such replacement
or appointment that the Administrative Agent shall have determined in its
reasonable judgment that the designated Person satisfies the criteria set forth
in the definition herein of “Independent Director”.

 

77



--------------------------------------------------------------------------------

Section 5.15. Collections. Unless the Borrower is otherwise instructed at any
time by the Administrative Agent, the Borrower shall instruct all Obligors, or
cause the Originators to instruct, all Obligors to pay all Collections directly
to a segregated lock-box or other Collection Account listed on Schedule 3, each
of which is subject to a Collection Account Agreement. In the case of payments
remitted to any such lock-box, the Borrower shall cause all proceeds from such
lock-box to be deposited directly by a Collection Bank into a Collection Account
listed on Schedule 3 (as amended from time to time in accordance with the terms
hereof), which is subject to a Collection Account Agreement. The Borrower shall
maintain exclusive dominion and control (subject to the terms of this Agreement,
the Originator Subordinated Secured Notes and Originator Intercreditor
Agreement) to each such Collection Account. In the case of any Collections
received by the Borrower or any Originator, the Borrower shall remit (or shall
cause such Originator to remit) such Collections to a Collection Account not
later than the Business Day immediately following the date of receipt of such
Collections, and, at all times prior to such remittance, the Borrower shall
itself hold (or, if applicable, shall cause such Originator to hold) such
Collections in trust, for the exclusive benefit of the Lenders and the
Administrative Agent. In the case of any remittances received by the Borrower in
any such Collection Account that shall have been identified, to the satisfaction
of the Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, the Borrower shall promptly remit such
items to the Person identified to it as being the owner of such remittances. The
Borrower agrees that, at any time after the occurrence and continuance of any
Termination Event or a Trigger Event, the Administrative Agent shall have the
right to exercise exclusive dominion and control of each lock-box and Collection
Account; provided that, promptly following the cure of any such Termination
Event or Trigger Event, the Administrative Agent shall instruct the applicable
banks that the Borrower may have access to such Collection Account without
further consent of the Administrative Agent. The Administrative Agent may at any
time (whether in connection with delivery to any of the Collection Banks of a
Collection Notice pursuant to Section 6.02 or otherwise), request that the
Borrower, and the Borrower thereupon promptly shall and shall direct the
Originators to, direct all Obligors on Receivables to remit all payments thereon
to a new depositary account (the “New Concentration Account”) specified by the
Administrative Agent and, at all times thereafter the Borrower shall not deposit
or otherwise credit, and shall not permit any Originator or any other Person to
deposit or otherwise credit to the New Concentration Account any cash or payment
item other than Collections. Alternatively, the Administrative Agent may request
that the Borrower, and the Borrower thereupon promptly shall, direct all Persons
then making remittances to any Collection Account listed on Schedule 3 (as
amended from time to time in accordance with the terms hereof) which remittances
are not payments on Receivables to deliver such remittances to a location other
than an account listed on Schedule 3 (as amended from time to time in accordance
with the terms hereof).

 

78



--------------------------------------------------------------------------------

Section 5.16. Minimum Net Worth. The Borrower shall at all times maintain total
assets which exceed its total liabilities by not less than the greater of
(i) $12,000,000 and (ii) three percent (3.00%) of the aggregate Loans
outstanding at any such time.

Section 5.17. [Reserved].

Section 5.18. Maintain Rating. The Borrower shall use, and shall cause each
Originator to use, commercially reasonable efforts to maintain a credit rating
from S&P and Moody’s.

Section 5.19. Compliance with Environmental Laws. Except, in each case, (i) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect or (ii) where the necessity of compliance therewith is
contested in good faith by appropriate proceedings and, to the extent
applicable, the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP, the Borrower shall comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and environmental permits; obtain and renew all
environmental permits necessary for its operations and properties; and, in each
case to the extent required by Environmental Laws, conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws.

Section 5.20. USA PATRIOT Act. The Borrower shall comply with all requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) and Trading with the Enemy Act and any other legislation or executive
order relating thereto, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.21. Office of Foreign Assets Control. The Borrower shall not knowingly
use the proceeds of the Loans or otherwise knowingly make available such
proceeds to any Person, for the purpose of financing the activities of any
Person (to its knowledge) currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).

 

79



--------------------------------------------------------------------------------

Section 5.22. Further Assurances. Promptly following reasonable request by the
Administrative Agent or any Lender through the Administrative Agent, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Transaction Document or other
document or instrument relating to any Collateral, in each case jointly
identified by the Borrower and the Administrative Agent, and (ii) subject to any
applicable limitations set forth in the Transaction Documents, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or any Lender through the Administrative
Agent, may reasonably require from time to time in order to carry out more
effectively the purposes of the Transaction Documents.

Section 5.23. Post-Closing Requirement. Notwithstanding anything set forth
herein to the contrary, the Borrower shall complete the tasks set forth below,
in each case within the time limits specified below:

(a) Within twenty-one (21) days after the Effective Date (or such later date as
agreed by the Administrative Agent in its reasonable discretion), provide
evidence to the Administrative Agent reasonably satisfactory to it that each
Collection Account has been established in the name of the Borrower.

(b) Within twenty-one (21) days after the Effective Date (or such later date as
agreed by the Administrative Agent in its reasonable discretion), enter into and
deliver to the Administrative Agent a Collection Account Agreement with respect
to each Collection Account, duly executed by each party thereto.

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
of the Transaction Documents have been paid in full (other than contingent
obligations not due and owing), the Borrower covenant and agree with the
Administrative Agent and each Lender that:

Section 6.01. Name Change, Offices, Records and Books of Accounts. The Borrower
will not change its name, identity or corporate structure (within the meaning of
Section 9-402(7) of any applicable enactment of the UCC) or relocate its chief
executive office or any office where Records are kept unless it shall have:
(a) given the Administrative Agent at least 30 days prior notice thereof (or
such shorter notice as agreed by the Administrative Agent) and (b) delivered to
the Administrative Agent all financing statements, instruments and other
documents reasonably requested by the Administrative Agent in connection with
such change or relocation.

 

80



--------------------------------------------------------------------------------

Section 6.02. Change in Payment Instructions to Obligors. The Borrower will not
add or terminate any bank as a Collection Bank from those listed in Schedule 3,
or make any change in its instructions to Obligors regarding payments to be made
to the Borrower or payments to be made to any lock-box, Collection Account or
Collection Bank, unless either (x) directed to do so by the Administrative Agent
in accordance with the terms of this Agreement or (y) the Administrative Agent
shall have received, at least ten (10) Business Days before the proposed
effective date therefor:

(a) written notice of such addition, termination or change, and

(b) with respect to the addition of a lock-box, Collection Account or Collection
Bank, an executed account agreement and an executed Collection Account Agreement
from such Collection Bank relating thereto;

provided, however, that the Borrower may make changes in instructions to
Obligors regarding payments if (A) such new instructions require such Obligor to
make payments to another existing lock-box or Collection Account that is subject
to a Collection Account Agreement then in effect and (B) such new instructions
are not contrary to the express written instructions of the Administrative
Agent.

Section 6.03. Modifications to Invoices and Credit and Collection Policy. The
Borrower will not make any change to the Credit and Collection Policy which
would be reasonably likely to materially and adversely affect the collectability
of any material portion of the Receivables or materially decrease the credit
quality of any newly created Receivables. Except as provided in Article 11 or in
the Sale Agreement, the Borrower and the Servicer, will not extend, amend or
otherwise modify the terms of any Receivable or any Invoice related thereto
other than in accordance with the Credit and Collection Policy.

Section 6.04. Sales, Liens, etc. The Borrower shall not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to
any Receivable, Related Security or Collections, or upon or with respect to any
Invoice under which any Receivable arises, or any lock-box or Collection Account
or assign any right to receive income in respect thereof (other than, in each
case, the creation of the interests therein in favor of the Administrative Agent
and the Lenders provided for herein the other Permitted Encumbrances and other
transactions permitted hereby), and the Borrower shall defend the security
interest of the Administrative Agent and the Lenders in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under the Borrower or any Originator (other than Permitted Encumbrances).

 

81



--------------------------------------------------------------------------------

Section 6.05. Nature of Business; Other Agreements; Other Indebtedness. The
Borrower shall not engage in any business or activity of any kind or enter into
any transaction or indenture, mortgage, instrument, agreement, contract, lease
or other undertaking other than the transactions contemplated and authorized by
this Agreement and the Sale Agreement (including without limitations the
transactions set forth in clauses (a) through (d) below). Without limiting the
generality of the foregoing, the Borrower shall not create, incur, guarantee,
assume or suffer to exist any indebtedness or other liabilities, whether direct
or contingent, other than:

(a) as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business,

(b) the incurrence of obligations under this Agreement,

(c) the incurrence of obligations, as expressly contemplated in the Sale
Agreement (including incurrence of Originator Subordinated Secured Notes), to
make payment to the applicable Originator thereunder for the purchase of
Receivables from such Originator under the Sale Agreement, and

(d) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated in Section 5.14 of this Agreement.

In the event the Borrower shall at any time incur any borrowings under an
Originator Subordinated Secured Note under the Sale Agreement, the obligations
of the Borrower in connection therewith shall be subordinated to the obligations
of the Borrower to the Lenders and the Administrative Agent under this
Agreement, on such terms as shall be reasonably satisfactory to the
Administrative Agent and the junior liens granted in respect thereof shall be
subject to the Originator Intercreditor Agreement. The Borrower shall not pay
any debt or expense of any Originator and shall not hold itself or its credit
out as being available to pay, and shall not guarantee or secure with the
Borrower’s assets the payment of, any debt or expense of any Originator.

Section 6.06. Amendments to Performance Undertaking and Sale Agreement. The
Borrower shall not, without the prior written consent of the Administrative
Agent:

(a) cancel or terminate the Performance Undertaking or the Sale Agreement,

(b) give any consent to or waiver of (or take any action having the same effect
on) any provision of the Performance Undertaking or the Sale Agreement,

 

82



--------------------------------------------------------------------------------

(c) waive any default, action, omission or breach under the Performance
Undertaking or the Sale Agreement, or otherwise grant any indulgence thereunder,
or

(d) amend, supplement or otherwise modify any of the terms of the Performance
Undertaking or the Sale Agreement.

Section 6.07. Amendments to Organizational Documents. The Borrower shall not
amend its certificate of formation or limited liability company agreement in any
respect that would materially impair its ability to comply with the terms or
provisions of any of the Transaction Documents, including, without limitation,
Section 5.14 of this Agreement.

Section 6.08. Merger. The Borrower shall not merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions, and except as otherwise contemplated herein) all
or substantially all of its assets (whether now owned or hereafter acquired) to,
or acquire all or substantially all of the assets of, any Person.

Section 6.09. Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment if a Termination Event (or, to the best of the
Borrower’s knowledge, an Incipient Termination Event) exists or would result
therefrom.

Section 6.10. ERISA. Except for events that are not reasonably likely to result
in a Material Adverse Effect, the Borrower shall not, and shall not cause or
permit any of its ERISA Affiliates to, cause or permit to occur an event that
(a) could reasonably be expected to result in the imposition of a lien on any
Receivable or Related Security or Collections with respect thereto under
Section 412 of the IRC or Section 302 or 4068 of ERISA, or (b) could reasonably
be expected to result in the incurrence by Borrower of any liabilities under
Title IV of ERISA (other than (x) premium payments arising in the ordinary
course of business and (y) liabilities arising under Section 4041(b) of ERISA).

Section 6.11. Sale Characterization. The Borrower shall not make statements or
disclosures, prepare any financial statements or in any other respect account
for or treat the transactions contemplated by the Sale Agreement (including for
accounting and reporting purposes, but not for tax purposes) in any manner other
than with respect to each sale of each Receivable effected pursuant to the Sale
Agreement, as a true sale and absolute assignment of the title to and sole
record and beneficial ownership interest of such Receivable or Related Security
or Collections with respect thereto by the Originators to the Borrower.

 

83



--------------------------------------------------------------------------------

Section 6.12. Commingling. The Borrower shall not deposit or permit the deposit
of any funds that do not constitute Collections of Receivables into any
Collection Account, except as otherwise contemplated under Section 4.02(h) of
the Sale Agreement. If funds that are not Collections are deposited into a
Collection Account, the Borrower shall, or shall cause the Servicer to notify
the Administrative Agent in writing promptly upon discovery thereof, and, the
Administrative Agent shall promptly remit (or direct the applicable Collection
Account Bank to remit) any such amounts that are not Collections to the
applicable Originator or other Person designated in such notice.

ARTICLE 7

TERMINATION EVENTS

If any of the following events (“Termination Events”) shall occur:

(a) the Borrower or any other Transaction Party shall fail (i) to make when due
any payment of principal required hereunder or any other Transaction Document or
(ii) to make when due any payment of interest, fees or other amounts required
hereunder and such failure continues for three (3) Business Days;

(b) any Transaction Party shall fail to perform or observe any term, covenant or
agreement (i) set forth in Article 6 hereunder, (ii) set forth in
Section 5.01(e), (f) and (g) or Section 5.02(a) and such failure shall remain
unremedied for five (5) Business Days following the earlier to occur of
(A) written notice thereof by the Administrative Agent to the Servicer or the
Borrower, as applicable, or (B) the Servicer’s or the Borrower’s actual
knowledge of such failure or (iii) otherwise set forth in the Transaction
Documents (other than as referred to clauses (i) and (ii) of this paragraph
(b) or otherwise in this Article 7) and such failure shall remain unremedied for
ten (10) Business Days following the earlier to occur of (A) written notice
thereof by the Administrative Agent to the Servicer or the Borrower, as
applicable, or (B) the Servicer’s or the Borrower’s actual knowledge of such
failure;

(c) any representation, warranty, certification or statement made by any
Transaction Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto shall prove to have been incorrect in
any material respect when made or deemed made;

(d) (i) any Transaction Party shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against such Transaction Party seeking to adjudicate
it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors,

 

84



--------------------------------------------------------------------------------

or seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for a substantial part of its
property (and in the case of an involuntary proceeding, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered), or (ii) any
Transaction Party shall take any corporate action to authorize any of the
actions set forth in clause (i) above in this subsection (d);

(e) As at the end of any Calculation Period:

(i) the average of the Delinquency Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 3.50% at any time;

(ii) the average of the Dilution Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 12.00% at any time; or

(iii) the average of the Default Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 3.50% at any time;

(f) any Originator shall for any reason cease to transfer, or cease to have the
legal capacity or otherwise be incapable of transferring, Receivables to the
Borrower, as purchaser under the Sale Agreement, or any “Servicer Event of
Default” or “Potential Servicer Event of Default” shall occur under the Sale
Agreement;

(g) a Change in Control shall occur;

(h) the Performance Undertaking shall cease to be effective (other than in
accordance with its terms) or to be the legally valid, binding and enforceable
obligation of Performance Guarantor, or Performance Guarantor shall contest in
any proceeding in any court or any mediation or arbitral proceeding such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder;

(i) one or more final judgments shall be entered against any Originator, the
Performance Guarantor or any of its subsidiaries for the payment of money in the
aggregate amount of $10,000,000 or more, or the equivalent thereof in another
currency, on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for thirty (30) consecutive days without a stay of
execution or bond to secure appeal;

 

85



--------------------------------------------------------------------------------

(j) any Transaction Party shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable;

(k) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (k) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided, further, for the avoidance of
doubt, the existence of any right or option of any holder of any convertible
Indebtedness to convert any Indebtedness represented thereby into equity
interests of the Company and/or any cash settlement (including in respect of
fractional shares) in connection with such conversion or the conversion of such
Indebtedness shall not constitute a Termination Event under this clause (k);

(l) [Reserved];

(m) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(n) the security interest granted pursuant to Article 10 shall for any reason
fail to create a valid and perfected first priority security interest in any
Collateral purported to be covered thereby (other than any immaterial portion of
the Collateral), except as permitted by the terms of this Agreement, or this
Agreement shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Transaction Document; provided that no Event of Default shall occur under this
clause (n) as a result of any loss of perfection or priority caused by the
failure of the Administrative Agent to file UCC continuation statements;

(o) any material provision of any of the Transaction Documents for any reason
ceases to be valid, binding and enforceable in accordance with its terms (or any
Transaction Party shall challenge the enforceability of any of the Transaction
Documents or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Transaction Documents
has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms);

(p) [Reserved];

 

86



--------------------------------------------------------------------------------

(q) an Availability Shortfall exists at any time and the Borrower has not repaid
or cash collateralized the amount of such Availability Shortfall within one
Business Day of written notice in accordance with Section 2.08;

(r) Consolidated EBITDA of the Company and its subsidiaries for any four
consecutive fiscal quarter period ending on the date set forth below is less
than the amount set forth opposite such period:

 

Four Consecutive Fiscal Quarter Period Ending

   Minimum Consolidated EBITDA  

September 30, 2011

   $ 125,000,000   

December 31, 2011

   $ 125,000,000   

March 31, 2012

   $ 160,000,000   

June 30, 2012

   $ 160,000,000   

September 30, 2012

   $ 210,000,000   

December 31, 2012

   $ 250,000,000   

March 31, 2013

   $ 275,000,000   

June 30, 2013

   $ 325,000,000   

September 30, 2013

   $ 370,000,000   

December 31, 2013

   $ 415,000,000   

March 31, 2014

   $ 450,000,000   

June 30, 2014

   $ 475,000,000   

September 30, 2014

   $ 495,000,000   

December 31, 2014

   $ 495,000,000   

(s) the aggregate amount of Capital Expenditures of the Company and its
subsidiaries on a consolidated basis during any period set forth below exceeds
the amount set forth opposite such period:

 

Period

   Maximum Capital Expenditures  

For the two consecutive fiscal quarters ending December 31, 2011

   $ 90,000,000   

For the four consecutive fiscal quarters ending December 31, 2012

   $ 200,000,000   

For the four consecutive fiscal quarters ending December 31, 2013

   $ 250,000,000   

For the four consecutive fiscal quarters ending December 31, 2014

   $ 355,000,000   

 

87



--------------------------------------------------------------------------------

; provided that:

(i) the amount of “Maximum Capital Expenditures” set forth in the table above in
respect of any “Period” in such table (a “Period”) shall be decreased by the
aggregate amount of Indebtedness incurred by the Company or any subsidiary of
the Company in reliance on Section 6.01(e) of the YRCW Amended Term Loan during
such Period;

(ii) notwithstanding anything to the contrary contained above, to the extent
that the aggregate amount of Capital Expenditures made by the Company and its
subsidiaries (plus the aggregate amount of Indebtedness incurred as described in
the foregoing clause (i)) in any Period that reduced the amount of Capital
Expenditures that could be made in such Period pursuant to the table above (but
disregarding any Capital Expenditures made in reliance on any Rollover Amount
utilized during such year) is less than the maximum amount set forth in the
table above, fifty percent (50%) of the amount of such difference (the “Rollover
Amount”) may be carried forward and used to make Capital Expenditures in the
immediately succeeding fiscal year (with such Rollover Amount deemed utilized
first in such succeeding fiscal year); and

(iii) in addition to the Capital Expenditures permitted pursuant to the
preceding paragraphs of this clause (s), the Company and its subsidiaries may
make additional Capital Expenditures at any time in an amount not to exceed the
portion, if any, of the Available Basket Amount (as defined in the YRCW Amended
Term Loan) on the date of such Capital Expenditure that the Company elects to
apply to this clause (s), so long as no Termination Event has occurred and is
continuing or would result therefrom;

(t) unrestricted cash and Cash Equivalents of the Company and its subsidiaries
on a consolidated basis is less than $50,000,000; and

(u) (i) the Company fails to maintain the Escrow Accounts in accordance with the
Escrow Agreements (including without limitation, the failure to draw funds from
the Escrow Accounts at any time when the relevant conditions for release of such
funds have been satisfied), (ii) any Escrow Amount is released from the
applicable Escrow Account (other than in accordance with the terms of the
applicable Escrow Agreement) and (iii) any Lien (other than any Permitted
Encumbrance of the type described in clauses (a), (b), (c), (d), (e) (other than
any such liens in favor of the holders of Specified Debt) and (i) of the
definition of Permitted Encumbrance) attaches to any Escrow Amount or any Escrow
Account;

then, and in every such event (other than an event with respect to the Borrower
described in clause (c) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the

 

88



--------------------------------------------------------------------------------

Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower to the extent permitted by
applicable law; and in case of any event with respect to the Borrower described
in clause (c) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower to
the extent permitted by applicable law. Upon the occurrence and the continuance
of a Termination Event, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Transaction Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Transaction Documents (including,
without limitation, the Standstill Agreement and the Originator Intercreditor
Agreement), and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Transaction Documents (including, without limitation,
the filing of UCC financing statements and entry into account control
agreements, in each case in respect of the Collateral), together with such
actions and powers as are reasonably incidental and related thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Transaction Parties or any Affiliate thereof as
if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Transaction Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether an Incipient

 

89



--------------------------------------------------------------------------------

Termination Event or a Termination Event has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Transaction Documents or that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Transaction Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Transaction Party that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Termination Event or Incipient Termination Event
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Transaction Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Transaction Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Transaction Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral, or (vi) the satisfaction of any condition set
forth in Article 4 or elsewhere in any Transaction Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it in good faith to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

90



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld, delayed or conditioned) absent the continuance of an
Event of Default, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders (with the consent of the Borrower, as
applicable) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank or an Affiliate of any
such commercial bank. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article, Section 2.14(d) and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Transaction Document
or related agreement or any document furnished hereunder or thereunder.

 

91



--------------------------------------------------------------------------------

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Borrower and will rely significantly upon the Transaction Parties’
books and records, as well as on representations of the Transaction Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any other Person except
as otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Transaction Party, to the Borrower at:

YRCW Receivables LLC

10990 Roe Avenue

Overland Park, KS 66211

Attention: President

Phone: (913) 696-6171

Facsimile: (913) 266-6587)

with a copy to: Chief Financial Officer

Phone: (913) 344-5207

Facsimile: (913) 266-4082)

 

92



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 23rd Floor

New York, New York 10179

Attention: Bruce S. Borden

Phone: (212) 270-5799

Facsimile: (212) 622-4557

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article 2 or
to compliance and no Termination Event certificates delivered pursuant to
Section 5.02(a) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower (on behalf of the
Transaction Parties) may, in its reasonable discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

93



--------------------------------------------------------------------------------

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Transaction Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Transaction Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any
Transaction Document or consent to any departure by any Transaction Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Incipient Termination Event, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Incipient Termination Event at the time.

(b) Neither this Agreement nor any other Transaction Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders, or (y) in the case of any other
Transaction Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Transaction Party or Transaction
Parties that are parties thereto, with the consent of the Required Lenders;
provided that (i) the consent of each Lender directly adversely affected thereby
shall be required to (A) increase the Commitment of any Lender, (B) reduce or
forgive the principal amount of any Loan or reduce the rate of interest thereon,
or reduce or forgive any interest or fees payable hereunder (provided that
waivers of Incipient Termination Events or Termination Events or waivers of
default interest shall not be deemed to be reductions in the rate of interest or
any fee under the Transaction Documents), (C) postpone any scheduled date of
payment of the principal amount of any Loan, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment (other than any mandatory prepayments), or (D) change
Section 2.15(b) or (d) in a manner that would alter the manner in which payments
are shared, (ii) except as provided in clause (d) of this Section, the consent
of each Lender shall be required to (A) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Transaction Document to reduce the number or percentage of Lenders stated
therein required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (B) except as otherwise expressly permitted in any Transaction
Document, release any of the Collateral and (C) change Section 2.17, and
(iii) the consent of the Supermajority Term A Lenders and the Supermajority Term
B Lenders shall be required (A) to amend

 

94



--------------------------------------------------------------------------------

the definition of “Borrowing Base” and any other defined terms used in such
definition, in a manner materially adverse to the interests of the Lenders or in
a manner that would make more credit available to the Borrower and (B) to
replace the Company as servicer (other than in accordance with
Section 11.01(a)); provided further that no such agreement shall amend, modify
or otherwise adversely affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent, as the
case may be (it being understood that any change to Section 2.17 shall require
the consent of the Administrative Agent). The Administrative Agent may also
amend the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04. In addition, Schedule 2 may be amended in accordance with
Section 3.01(k) and Schedule 3 may be amended in accordance with Section 4.02(b)
of the Sale Agreement.

(c) The Lenders hereby irrevocably authorize the Administrative Agent, to
release any Liens granted to the Administrative Agent by the Borrower on any
Collateral (i) upon the termination of the all Commitments, payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations), (ii) constituting property being sold or disposed of if the
Borrower disposing of such property certifies to the Administrative Agent that
the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article 7. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of each Lender.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Borrower in respect of) all interests retained by the
Borrower, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender”, “each Lender directly adversely affected thereby”,
“Supermajority Term A Lenders” or “Supermajority Term B Lenders”, the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be

 

95



--------------------------------------------------------------------------------

terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.12 and 2.14, and
(B) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.13 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Initial Lenders and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Initial Lenders (limited in the case of counsel to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one primary counsel for
the Administrative Agent, one primary counsel for the Initial Lenders and one
local counsel in each material jurisdiction), in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Facilities provided for herein, the
preparation and administration of the Transaction Documents or any amendments,
modifications or waivers of the provisions of the Transaction Documents (whether
or not the transactions contemplated hereby or thereby shall be consummated) and
(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
or any Lender, including the fees, charges and disbursements of any counsel for
the Administrative Agent and the Lenders (limited to the fees, disbursements and
other charges of one primary counsel for the Administrative Agent and all of the
Lenders, one primary counsel for the Initial Lenders, one local counsel in each
material jurisdiction and any conflicts counsel), in connection with the
enforcement, collection or protection of its rights in connection with the
Transaction Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such reasonable out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. Expenses being reimbursed by the Borrower under this Section
include, without limiting the generality of the foregoing but subject to the
limitations set forth in Section 5.03, reasonable and documented out-of-pocket
costs and expenses incurred in connection with:

(i) appraisals and insurance reviews; and

(ii) field examinations and the preparation of Reports.

 

96



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Transaction
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower, or any Environmental Liability related in any way to
the Borrower, (iv) the failure of the Borrower to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrower for Taxes pursuant to Section 2.14, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence, bad faith or willful
misconduct of or any material breach of the Transaction Documents by such
Indemnitee (or any of its Related Parties) or (B) a dispute solely among
Indemnitees (other than claims against the Administrative Agent solely in such
capacity).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d) Subject to Section 9.03(a), to the extent permitted by applicable law, no
party hereto shall assert, and each hereby waives, any claim against any
Indemnitee or other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor (including documentation reasonably supporting such request).

 

97



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b) (ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of the Administrative Agent, provided
that no consent of the Administrative Agent shall be required for an assignment
of all or any portion of a Loan or Commitment to a Lender, an Affiliate of a
Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, in the case of a Term A
Commitment or, in the case of a Term A Loan or Term B Loan, $1,000,000, unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if a Termination Event
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

98



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the
Transaction Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) on or before the date on which it becomes a party to this Credit Agreement,
the Assignee shall deliver to the Borrower and the Administrative Agent the
forms or certifications, as applicable, described in Section 2.14, to the extent
required thereby.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (1) a Lender, (2) an Affiliate of a Lender or (3) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a

 

99



--------------------------------------------------------------------------------

party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
proof, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Notwithstanding anything to the contrary contained in this Agreement,
the Loans and Commitments are intended to be treated as registered obligations
for tax purposes and the right, title and interest of the Lenders in and to such
Loans and Commitments shall be transferable only in accordance with the terms
hereof. This Section 9.04(b)(iv) shall be construed so that the Loans and
Commitments are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

100



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.14(f) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments, Loans or other
Obligations under this Agreement (“Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in a Participant Register shall be conclusive
absent manifest

 

101



--------------------------------------------------------------------------------

error, and the relevant Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the relevant participation for all
purposes of this Agreement, notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Transaction Parties in the Transaction Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Transaction Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of the Transaction Documents and the making of any Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid (other than
contingent obligations not due and owing) and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.03
and Article 8 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Transaction Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

102



--------------------------------------------------------------------------------

Section 9.07. Severability. Any provision of any Transaction Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08. Right of Setoff. If a Termination Event shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Transaction Documents and
although such obligations may be unmatured. The applicable Lender shall notify
the Borrower and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Transaction Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Manhattan Borough of New York, New York in any action
or proceeding arising out of or relating to any Transaction Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other
Transaction Document shall affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Transaction Document against any Transaction Party or its
properties in the courts of any jurisdiction.

 

103



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Transaction Document
in any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Transaction Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 9.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure

 

104



--------------------------------------------------------------------------------

is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in connection with the
Transactions, (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process (with, to the extent permitted by applicable law, prompt notice thereof
to the Borrower), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Transaction Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the prior consent of the Borrower, or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or other confidentiality obligations owed
to the Borrower or its Affiliates or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower which is not subject to a confidentiality obligation
owed to the Borrower or its Affiliates. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent (in such capacity) or any Lender (in such capacity) on
a nonconfidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

105



--------------------------------------------------------------------------------

Section 9.15. Disclosure. The Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

ARTICLE 10

GRANT OF SECURITY INTERESTS

Section 10.01. Grant of Security Interest. To secure the prompt and complete
payment and performance of all Obligations, and to induce the Administrative
Agent and the Lenders to enter into this Agreement and perform the obligations
required to be performed by them hereunder in accordance with the terms and
conditions hereof and subject to the Permitted Encumbrances, the Borrower hereby
grants, pledges and hypothecates to the Administrative Agent, for the benefit of
the Lenders, a Lien upon and security interest in all of the

 

106



--------------------------------------------------------------------------------

Borrower’s right, title and interest in, to and under, the following property,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of, the Borrower (including under any trade names, styles or derivations of the
Borrower), and regardless of where located (all of which being hereinafter
collectively referred to as the “Collateral”):

(a) all Receivables;

(b) all Related Security;

(c) all of the following (collectively, the “Account Collateral”):

(i) the Collection Accounts, the Facility Account, the lockboxes, and all funds
on deposit therein and all certificates and instruments, if any, from time to
time representing or evidencing the Collection Accounts, the lockboxes or such
funds,

(ii) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Administrative Agent, any Lender or
any assignee or agent on behalf of the Administrative Agent, any Lender in
substitution for or in addition to any of the then existing Account Collateral,
and

(iii) all interest, dividends, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed with
respect to or in exchange for any and all of the then existing Account
Collateral;

(d) all other property relating to the Receivables that may from time to time
hereafter be granted and pledged by the Borrower under this Agreement or another
Transaction Document, including any deposit with any Lender or the
Administrative Agent of additional funds by the Borrower;

(e) all general intangibles (as defined in the UCC); and

(f) to the extent not otherwise included, all proceeds (as defined in the UCC)
and products (as defined in the UCC) of the foregoing and all accessions to,
substitutions and replacements for, and profits of, each of the foregoing
Collateral (including proceeds that constitute property of the types described
in Sections 10.01(a) through (e)).

Section 10.02. Borrower’s Agreements. The Borrower hereby collaterally assigns
and pledges it rights under the Sale Agreement to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders hereunder; provided that
each of the Lenders and the Administrative Agent shall not exercise and enforce
its rights under this Section 10.02 unless and until the occurrence of and
during the continuance of Termination Event.

 

107



--------------------------------------------------------------------------------

Section 10.03. Delivery of Collateral. All certificates or instruments
representing or evidencing all or any portion of the Collateral shall be
delivered to and held by or on behalf of the Administrative Agent promptly
following receipt thereof and shall be in suitable form for transfer by delivery
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have the right (a) at any
time to exchange certificates or instruments representing or evidencing
Collateral for certificates or instruments of smaller or larger denominations
and (b) at any time in its reasonable discretion following the occurrence and
during the continuation of a Termination Event and without notice to the
Borrower, to transfer to or to register in the name of the Administrative Agent
or its nominee any or all of the Collateral.

Section 10.04. Borrower Remains Liable. It is expressly agreed by the Borrower
that, anything herein to the contrary notwithstanding, the Borrower shall remain
liable under any and all of the Transferred Receivables, the Invoices therefor
and any other agreements constituting the Collateral to which it is a party to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder unless and until the Administrative Agent expressly
assumes such liability. Unless expressly assumed, the Lenders and the
Administrative Agent shall not have any obligation or liability under any such
Receivables, Invoices or agreements by reason of or arising out of this
Agreement or the granting herein or therein of a Lien thereon or the receipt by
the Administrative Agent or the Lenders of any payment relating thereto pursuant
hereto or thereto. The exercise by any Lender or the Administrative Agent of any
of its respective rights under this Agreement shall not release any Originator,
the Borrower or the Servicer from any of their respective duties or obligations
under any such Receivables, Invoices or agreements. None of the Lenders or the
Administrative Agent shall be required or obligated in any manner to perform or
fulfill any of the obligations of any Originator, the Borrower or the Servicer
under or pursuant to any such Receivable, Invoice or agreement, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any such Receivable, Invoice or agreement, or to present or file any claims, or
to take any action to collect or enforce any performance or the payment of any
amounts that may have been assigned to it or to which it may be entitled at any
time or times.

 

108



--------------------------------------------------------------------------------

ARTICLE 11

ADMINISTRATION AND COLLECTION

Section 11.01. Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 11.01. The
Company is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms of this Agreement and the
Sale Agreement. Following the occurrence and during the continuance of a
Servicer Event of Default, the Administrative Agent may designate as Servicer
any Person to succeed the Company or any successor Servicer. In addition, the
Servicer may be replaced with the consent of the Borrower, the Supermajority
Term A Lenders and the Supermajority Term B Lenders in accordance with
Section 9.02(b).

(b) The Company is permitted to delegate, and the Company hereby advises the
Lenders and the Administrative Agent that it has delegated, to each of the
Originators, as subservicers of the Servicer, certain of its duties and
responsibilities as Servicer hereunder in respect of the Transferred
Receivables. Notwithstanding the foregoing, (i) for so long as the Company is
Servicer, the Company shall be and remains primarily liable to the
Administrative Agent and the Lenders for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) for so long as
the Company is Servicer, the Administrative Agent and the Lenders shall be
entitled to deal exclusively with the Company in matters relating to the
discharge by the Servicer of its duties and responsibilities hereunder, and the
Administrative Agent and the Lenders shall not be required to give notice,
demand or other communication to any Person other than the Company in order for
communication to the Servicer and its subservicer or other delegate in respect
thereof to be accomplished. The Company, at all times that it is the Servicer,
shall be responsible for providing its subservicer or other delegate with any
notice given under this Agreement.

(c) Without the prior written consent of the Administrative Agent, (i) the
Company shall not be permitted to delegate any of its duties or responsibilities
as Servicer to any Person other than each Originator, and then such delegation
shall be limited to the activities of Servicer hereunder as the same may relate
to the Receivables originated by such Originator, and (ii) no Originator shall
be permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by the Company. If following
the occurrence and during the continuance of an Servicer Event of Default, the
Administrative Agent shall designate as Servicer any Person other than the
Company, all duties and responsibilities theretofore delegated by the Company to
the Originators may, at the discretion of the Administrative Agent, be
terminated forthwith on written notice given by the Administrative Agent to the
Company.

 

109



--------------------------------------------------------------------------------

Section 11.02. Duties of Servicer. (a) Subject to the provisions of this
Agreement and the Sale Agreement, the Servicer shall conduct the servicing,
administration and collection of the Transferred Receivables and shall take, or
cause to be taken, all reasonable actions that (i) it determines in good faith
may be necessary or advisable to service, administer and collect each
Transferred Receivable from time to time, and (ii) are consistent with the
Credit and Collection Policies and industry practice for the servicing of
accounts receivable similar to such Transferred Receivables.

(b) In addition to the foregoing, the Servicer shall be responsible for the
following:

(i) preparation and delivery on behalf of the Borrower of all borrowing
requests, repayment notices, Borrowing Base Certificates, Monthly Reports,
Weekly Reports and Daily Reports required to be delivered under this Agreement;
and

(ii) establishment, maintenance and administration of the Collection Accounts.

(c) The Servicer, may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Administrative Agent or the Lenders under
this Agreement. Notwithstanding anything to the contrary contained herein, from
and after the occurrence and during the continuation of a Termination Event, the
Administrative Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.

Section 11.03. Collections on Receivables. (a) In the event that the Servicer is
unable to determine the specific Transferred Receivables on which Collections
have been received from the Obligor thereunder, the parties agree that such
Collections shall be deemed to have been received on such Receivables in the
order in which they were originated with respect to such Obligor. In addition,
if (i) an Obligor is an obligor on Transferred Receivables and any other
Receivables or indebtedness owed to any Originator or any of its respective
Affiliates and (ii) the Servicer is unable to determine the specific Receivables
or other indebtedness on which Collections have been received from the Obligor
thereunder, then, unless otherwise required by applicable law, Collections on
such Transferred Receivables or other Receivables or indebtedness shall be
treated first, as a Collection of any Transferred Receivables of such Obligor,
in the order in which they were originated, before being applied to any other
Receivables or

 

110



--------------------------------------------------------------------------------

other indebtedness of such Obligor. In the event that the Servicer is unable to
determine the specific Transferred Receivables on which discounts, offsets or
other non-cash reductions have been granted or made with respect to the Obligor
thereunder, the parties agree for purposes of this Agreement only that such
reductions shall be deemed to have been granted or made (x) prior to a
Termination Event, on such Receivables as reasonably determined by the Servicer,
and (y) from and after the continuance of a Termination Event, in the reverse
order in which they were originated with respect to such Obligor.

(b) If the Servicer determines that amounts unrelated to the Transferred
Receivables (the “Unrelated Amounts”) have been deposited in any Collection
Account, then the Servicer shall provide written evidence thereof to each of the
Borrower and the Administrative Agent no later than three Business Days
following the day on which the Servicer had actual knowledge thereof, which
evidence, upon such notice, the Servicer may withdraw such amount from such
Collection Account for its own account.

(c) Authorization of the Servicer. The Borrower hereby authorizes the Servicer
to take any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the rights of the Borrower hereunder and
under the Sale Agreement, in the determination of the Servicer, to (x) collect
all amounts due under any Transferred Receivable, including endorsing the
applicable name on checks and other instruments representing Collections on such
Receivable, and executing and delivering any and all instruments of satisfaction
or cancellation or of partial or full release or discharge and all other
comparable instruments with respect to any such Receivable and (y) after any
Transferred Receivable becomes a Defaulted Receivable and to the extent
permitted under and in compliance with applicable law and regulations, commence
proceedings with respect to the enforcement of payment of any such Receivable
and the Invoice therefor and to adjust, settle or compromise any payments due
thereunder, in each case to the same extent as the applicable Originator could
have done if it had continued to own such Receivable, subject to the limitations
set forth in Section 6.03. The Borrower shall furnish the Servicer with any
powers of attorney and other documents necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder.
Notwithstanding anything to the contrary contained herein, the Borrower shall
have the absolute and unlimited right to direct the Servicer (at the Servicer’s
expense) (i) to commence or settle any legal action to enforce collection of any
Transferred Receivable or (ii) to foreclose upon, repossess or take any other
action that Borrower deems necessary or advisable with respect thereto. In no
event shall the Servicer be entitled to make the Borrower, the Administrative
Agent or any Lender a party to any litigation without such Person’s express
prior written consent.

[Remainder of page intentionally left blank]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRCW RECEIVABLES LLC

By:

     

Name:

 

Title:

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

SERVICER:

 

YRC WORLDWIDE INC.

By:

     

Name:

 

Title:

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

By:

     

Name:

 

Title:

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

[LENDER]

By:

     

Name:

 

Title:

[If a second signature is required:]

 

By:

     

Name:

 

Title:

[Signature Page – Credit Agreement]